Case 6:19-bk-00932- 'l’ ,, ',
/}Z§`g/DOC 1 q'F'!'§{e(;"_OZl>i/J.zac' Page 1 0i~70

    

Uf\ited Sta’£e$ Ba“i<rup‘l:cy C»ourt ioi' fhe'.

N\\DD\_E casino or FLOR\DA

CaSe number (lfknoim): _'_,______________,___.__.._---- Chapier you are filing under: ;l
` d Chapter? v

Cl Cl'\apter 11
g Chapier 12

g Chap*.er 13

    
  

 
    

The bankruptcy forms use you and Debtor 1 to refer

to a debtor filing alone. A married couple

f{?'
`i

?§s an
amended fi ng

 

\I 1217

 
 

   
 

may file a bankruptcy case mather-called a

joint case-ganci in joint cases, these forms use you to ask for information from both debtors. Fo.' exampie, if a form asks, “Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separateiy, the form uses Debtor 1 and

B€i:rior 2 in distinguish behveen ‘cirerrr. 'm joh~ri~ca:ses, one or tire spouses must report ii

same person must be Debtor 1 in ali of the forms.
Be as complete and accurate as possible if two married _

dormaiiorr as Debiur 1 and 'c'rie driver as Debior 2'. 'i'he

pie are filing together, both are equally responsible for supplying correct

information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

 

mentin ‘{ourseif

About Debtor 1:

Write the name that is on your T\MOTHY

,-,\..,~'.»..'~,.,_4 :»-»_ ..-\,.I _;,A..».`
guvci$ll\lcll\‘l°°uc\¢| .J\\Jlul€

About Debtoi' 2 (Spouse Oniy in a Joint Case):

CAROLYN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

identification (for exampie, F"s‘ “a'“° F"'si name
your driver'e license or fj\_-l-£\§M H_,~”M,_J_f” Q€\_Vll§l_, lw*_,__‘_mr,_"~_,,l!'_
passpori). Middie name Middie name
Bnng your picture DlVERS D\VERS
identification to your meeting La$\ name L€S* name
with the trustee
Sui'i'ix (Si., Ji., li, `i'ii`p Sui'i'ix (Si., Ji., ii, `i`i`i`;
2. All other names you
have used in the last 8 Fi,s, name _______,_._.__--/'_'_'First name
years
include your married or N\idd|e name Nliddie name
maiden names
Lasl name l W~'H'# “'"” ‘L;;x'n*a*"";r-¢--»~Y’-m~~.»FM,I_F__
First name First name
Middie name Middie name
i.,asi name Lasi name
‘ 3. Only the last 4 digits of
your Sociai Secl..iri.ty m " xx ' --§- --?3- __8-- _;- XXX ' xx " ____-8 _____-6 ___-1 ___-4
number or federal on 0R
individual Taxpayer ,_
§ identification number 3 XX " XX ~____. ____ _____ ____ 9 xx - xx -
» (iTlN)

Ofl’iciai Form 101

Voiuntary Petition for individuals Fiiing for Bankruptcy

{, \v_<\_._¢,f,¢,<_p,‘_bp=-=-W j (_

Case 6:19-bl<-00952-KS.] Doc 1

Debior 1

*"‘ *"“"" .*,".idd‘.o .“!::n:

T|N|OTHY ALLAN DlVERS

'._::" N:-~. ,,c

About Debtor 1:

: 4. Any business names

t and Empicyer
identification Numbers
i_EiN) you have used in

the last 8 years
include trade names and

doing business as names

§ 5. Where y il live

e. Why you are choosing
this district to file for
bankruptcy

Officiai Form 101

n l have not used any business names or EiNs.

Case number (ikmn)

 

 

NAT|ONWlDE THRlFT

Business name

Business name
Lzlziilge

El.N

_E_\,.N, ,,._ _ *******

4531 MACKENZ|E WAY

 

 

Filed 02/14/19 Page 2 of 70

About Debtor 2 (Spouse Oniy in a Joint Casei:

g l have not used any business names or EiNs.

FAlRY GODMOTHER ON THE GO

 

Business name

 

Bi.isiness name

_A@;;z;;;i

E!N

§N_

if Debtor 2 lives at a different address:

 

 

 

 

 

 

Num ber Street Number Street

KlSSlMMEE FL 34758
City Siate ZiP Code Cify Slafe ZiP Code
County Couniy

if your mailing address is different from the one
above, fill it in here. Note that the court will send

ann nn+ir\¢sr_~ fn \rr\ii of thic- m»:iiiinri cddrnce
».~.», ..vi..v~..v ~v ,v\.. ~". mm ......m..” ~.¢~.~..~.-..~.

if Debtor 2’s mailing address is different from
yours, fill it in here. _Note that the court will send

any notices to this mailing address

 

Number Street

 

P.O. Box

 

City State ZiP Code

Check one:

.-.»r

l.l Over the last 180 days before filing this petitiori,
i have lived in this district longer than in any
other district

n l have another reason Expiain.

ln._,./mrior~ oaana\
rose cu u.u.v. 3 iwvu./

 

 

 

 

Voiuntary petition for individuals Fiiing for Bankruptcy

 

Number Sireet

 

P.O. Box

 

City State ZiP Code

Check one:

.-¢

ll over the last 150 days before filing this petition,
i have lived in this district longer than in any
other district

n i have another reason Expiain.

/c\,s,., nn i i
\vcc ¢.u u.\).v. 3 i-vuu.,

 

 

 

 

page 2

Debtor 1

Case 6:19-bl<-00952-KS.] Doc 1

Fii'st Name

TIMCTHY ALLAN DiVERS

Middle Neme

Filed 02/14/19 Page 3 of 70

Case number omni
L:asi Name

 

D Te|i the Court About Your Bankruptcy case

7.

10.

11.

The chapter of the
Bankruptcy Code you

are choosing to file

under

How you will pay the fee

Have you filed for
bankruptcy within the

l___¢ n _____.,_¢\
ld;l. 0 y¢dld f

Are any bankruptcy
cases pending or being
filed by a spouse who is
iioi i'iiiiig this case with
you, or.by a business
partner, or by an

affiliate?

Do you rent your
residence?

Oflicial Form 101

i»_,-i_..:. -,. h roan/r..

ni.,_i, _.__ 1 z`i,/_._~.L‘,_ _.r r.',- r~i ,:,.…_ir_, r` \.:_..v.__r:..:_i._i, r-:i:_--.
leO`UA UIIU‘. \|_Ui d Ull¢l UCdb'ilpl.iUll U| Edb'ii, DEG N UUV f'\¢qUNUU Uy l ,O.\.I. 8 O‘fL\Ll/ lUI NlUlVIUUd|~> l‘HH|g

U
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

,.--i_ ___ »i_

¢Ai
l

i`Z`i Chapter 7

Q Ch.apier 11
E] Chapter 12
n Chapter 13

C| l will pay the entire fee when l file my petition Please check with the clerk’s office in your
local court for more details about how you may pay, Typicaiiy, if you are paying the fee
yourself, you may pay With cash, cashier’s check, or money order. if your attorney is
submitting your payment on your behali,
with a pre-printed address.

._-..,` ,11 ,, 4..,1..--….…:1\_ - ._--.l'i -,,_| __ - --i.,
yuui auuiii=:y may pay wiui a braun maru vi isnch

m l need to pay the fee in installments if you choose this option, sign and attach the
A,o,ot'bation for individuals to Pe;/ The Fil.ing Fee in mete.»‘!ments (0ft'icial Form 103A).

[] l request that my fee he waived (Yoii may request this option only if you are filing for Chapier 7
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the ofnci'al poverty line that applies to vourfamilv size and you are unable to
pay the fee in installmenis). if you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Offioial Form 103B) and tile it with your petition.

 

 

m No
g m mm iviiDDLE Dis'rRicT \_A,_.,en 04/12/2013 ease numbe_, 9;13-BK-04743-FMD
MM/ DD/VYYY
Dist.'ict ‘.“.'hen C:sc number
MMI DD/YYYY
"‘istr.ct ‘.".'hcn Cacc number
MM/ DDiVYYY
m No
n Yesl Debtor Relationship to you
District When Case num ber, if known
MM/ DD /YVYY
nehi-or Reletionship to you
Distriot When Case number, if known
MM .' DD .' YYYV
Ei No. Go to line 12.
Yes. Has your landlord obtained an eviction judgment against you?

m No. Go to line 12A

a Yes. Fill out Initial Statement About an Eviction Judgrnent Against You (Form 101A) and tile it as
part of this bankruptcy petition

Voiuntary Petition for individuals Filing for Bankruptcy page 3

Debfor 1

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 4 of 70

T"ViOT HY ALLAN D[VE RS Case number (irrmown)

First Name Middie Name

bast Name

glenn About Any Businesses ¥ou Dvim as a $o|e Proprietoi'

4
i

0
n.

;>

ve you
of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporationl partnership or

l.LC.

if you have more than one
sole proprietorship use a
separate sheet and attach it

to this petition

a eula
vi v-¢.~

13. Are you filing under

Chapter 11 of the
Bankruptcy Code and
are you a sniaii' business
debtor?

f`or a definnion of small
business debtor, see

11 U.S.C. § 101(51D).

s

_ r\, ., hhs 4
‘IU. \JU iU l"dll"t.

l:l Yes. Name and location of business

 

 

Number Street

 

 

city stare ziP code

Check the appropriate box to describe your business:

g i-iealth Care Busines- gas defined in 11 U_S.C-. § 101(27.A})
m Single Asset Real Estate (as denned in 11 U.S.C. § 101(51B))
n Stockbrol<er (as defined in 11 U.S.C. § 101(53A))

n (`;nmmndiry anke_r (as defined in 11 ll 8 (`. § 101(6)}

n None of the above

lf you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statementl and federal income tax return cr if
any of these documents do not exist follow the procedure in 11 i.l.$.`»Cl § 1116(1)(3),

v No. l am not filing under Chapter11.

g No. l am tiiing under Chapter 11, but | am NOT a small business debtor according to the dennition in
the Bankruptcy Code

m Yes. l am filing under Chapter 11 and l am a small business debtor according to the dennition in the

thi,ri u~.+mi F~AA
weir ii\i up\\.y uvuu.

Report if ¥ou own or l'lave Any l'lazardous Property or Any Froperty That Needs lmmediate Attention

 

14 Do you own or have any

property that poses or is
alleged to pose a threat
of imminent and
identifiabie hazard to
public health or safety?
C*r do you own any

property that needs
immediate attention?

For example do you own
perishable goods, or livestock
that must be fed, Or a building
that needs urgent repairs?

Official Form 101

mNo

§ Yes. vvriat is me nazaro?

 

 

|f immediate attention is needed, why is it needed?

 

 

v`v`here is the property'?

 

Number Street

 

 

City State ZiP Code

Voiuntary Petition for individuals Fiiing for Bankruptcy page 4

Debtor 1

de
la

Case 6:19-bk-00952-KS.] Doc 1 Filed 02/14/19 Page 5 of 70

Fiisi Name

Ti THY NDiV R

Middie Name

Last Name

m Explain your Efforts to Recoive a Brie'fing About Credit Counseling
_

Case number omni

 

Tr\l| usa son-A\ Mk oliver
n nus- vvu \\. "v"lcsllv¢

you have received a
briefing about credit
counseling

The law requires that you
receive a brief ng about credit

aniir~iz~¢\iii-i before iron 'Fi`l¢ \¢r~r
vvoiiiu~i n iva ~vj iii iv ivi

bankruptcy. You must
truthfully check one of the
following choices if you
cannot do so, you are not
eligible m tire

lf you tile anyway. the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again

Official Form 101

About Debtior 1:

You must check one:

L_.l l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of com pletion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency

ij l received a briefing from an approved credit
counseling agency within the 180 days before l
fiieu` this bankruptcy peiiiion, but i do not have a
certificate of completion

\Alifhilr\ 411 down offer voir file +i'\ig beryl/flimsy norman

ins i~i~¢,voii~\,i Fv~i ii,~ivi

you MUST file a copy of the certificate and payment
plan, if any.

M i certify that i asked for credit counseling
services from an approved agency. but was
unable to obtain those services during the 7
days after l made my request, and exigent

n:~,`ii.~. ......... 'b ._
vu\.,ullla\idllvl=a mt;llii d 3\1-\'.|‘3,' te\llpola\" vial'vel'

of the requirement

To ask for a SG~day ien‘iporaiy waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the brienng' why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances

ram iirarl \rnii +r` 'File +hie noe-o
.\.`1“..~`. ,v~ w iii~.. iiiiv vu~\..

Your case may be dismissed if the connie

iii aar-th e(iru-|\ ni/Hn\ ha 'Fnr hM vf\hcx\lir\r‘ '\
vioousioiivu “vvi\i» your reasons ivi nut nw vivid o

briefing before your filed for bankruptcy

if the court is satisfied with your reasons you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
ageiicy', aioi`ig `v`v'ii»i`i a ®p`y' 01 tire pay'ni€i i\ piaii `y'uU

developed if any. if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15

,-r.~`.,-.
uayo.

m l am not required to receive a briefing about
credit counseling because of:

l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making

ij incapacity

m Disabiiity. My physical disability causes me

iii b& u`i`i€tbiii': 20 paui€ii.i€it& iii c`\
briefing in person, by phone or
through the lnternet, even after l

reasonably tried to do sc.

n Active duty. l am currently on active military

duty in a military combat zone.

li you believe you are not required to receive a
briean about credit counseling you must file a
motion for waiver of credit counseling With the court.

Voluntary Petition for individuals Fiiing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case):

You must check one_'

n l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and i received a
certificate of completion

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency

E] i received a briefing from an approved credit
counseling agency within the 180 days before l
iiied this bankruptcy peiiiion, but i do not have a
certificate of oompletion.

V\.lifhin 14 days after you Fie this benbriiMc\/F notifinn
you lVlUST file a copy of the certificate and payment
plan, if any.

m l certify that l asked for credit counseling
services from an approved agency. but was
unable to obtain those services during the 7
days after l made my request, and exigent

...,._a.-...~.-..~.- -..-._- .-l.-.~¢ L,..~` ...............

clicnlll;mllw§ |ll¢llli a 3\.1~\-|4, scl!lpvl¢\l, waiver

of the requirement

To ask for a 313-day terriporai‘y waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcyl and what exigent circumstances

rmiiirgd \inri fn Filn fhie Mco
iv\‘“ii\.».. ,v\¢ tv iii`, tiii~ v\.iv~.

Your case may be dismissed if the court is

dinnan v\\rl iirr|»k \i nn ir ron ah M¢ ¢.§r
umau¢wiicv `vvii.ii y'vu\ \vuoviis iv\ »iv\ icvci"viiig u

briefing before you filed for bankruptcy

lf the court is satisfied with your reasons you must
still receive a briefing within 30 days after you file
You must file a certificate from the approved

iiiiiiiiiiiiiiiii |i-i,-. -..` i-Hi-il~

developed if any. lf you do not do so your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days

n l am not required to receive a briefing about
credit counseling because of:

l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making

ld\lUl ldi deVlSlUl 15 aUUUL lli lai lbes.

n incapacity

i:i Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after l
reasonably tried to do so.

cl Active duty. l am currently on active military

duty in a military combat zone_

lf you believe you are not required to receive a
briefing about credit counseling you must file a
motion for Waiver of credit counseling with the court

page 5

Case 6:19-bk-00952-KS.] Doc 1 Filed 02/14/19 Page 6 of 70

T'lii/TOT H`Y ALLAN DiVE RS'

 

 

 

Debtori Case number (rknowni
First Name Middie Name Last Name
Wswer These liuestions for importing Furposes
‘°a. Are your debts primarily consumer debts? Consumar debts are defined in 11 U.S,C. § 101(8;

16. What kind of debts do

h ? as “lncurred by an individual primarily for a persona|, fami|y, or household purpose."
you ave

3 no soto line ieb.
E\ ves. Go lo line ir.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

i:l No. Go to line 16c.
ij Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts

 

ir. Are you filing u..

chapter r?

D° you estimate that after w `r'es. i am l'liing under C'napiel 7. Do you estimate iii'oii ai"lel any exellip'i properly is exciuu`eci alibi

cl No. l am not filing under Chapter 7. Go to line 18.

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
oval-udall null i'* .
administrative expenses
are paid that funds will be cl Yes
available for distribution
,. w unsecured cred_ii°rs" l , v ,i ,, ,. ._ . _
1a. How many creditors do El 149 El 1,000.5,000 ill 26,001-50,000
‘."."-' estimate that ‘.”~"~i E esso 2 s,cci-ic.coc D sc,cci-icc,ccc
°We? Cl 100-199 El 10,001-25,000 E| norernan 100,000

i_l 'mn ann
... ¢_t~-t~o

19. How much do you
estimate your assets to
be worth?

21 $oaso,ooo
EJ $50,001_$100,000
C| $100,001-$500,000

El $500,001-$1 million

EJ $1,000,001-$10 miiiion

E $10,000,001-$50 million
EJ $50,000,001-$100 million

El $100,900,001-$500 million lb g

Cl $500,000,001-$1 biliion

lIl si,ooo,ooo,ooi_sio billion
El $10,000,000,001-$50 billion
El noia than soo billion

- ll~___ _-....A¢_ .t, ..,.. l"l ..._. ...-... ...__. .._.,. ...-
£\il. l`lUW lllu\oll uU yUu U b |,\JUU,UU l-E lU million

 

8 soaoo,wo E s o,ooo,ooi-$i billion
estimate your liabilities Cl $50,001-$100,000 Cl $10,000,001-$50 million E] $1,0 0,000, 01-$10 billion
to bia? m .».- M, .,__r- .`M i"\ .,,-,. M. .~ .,M .._....___ r~i am M.~ M.. M. .._._,

g 41 lW,\)U l~~bJUV,V\JV hal ¢JU,U\)U,\J\) l*~D lUU |ll|lllUli ind 0 |U,UUU,UU\J,‘J\J l-{DJU UllllUll

El $500.001-$1 million ill sioo,ooo,ooi-$soo miilion ill lvioro than $50 billion

W Sign Beiow
b l have examined this petition and l declare under penalty of perjury that the information provided is true and
"°|' Y°u correct

if l have chosen to file linder Chapter 7, l am aware that l may proceed if eligible under Chapter 7‘ 11,19| or 13
of title 11, United States Code. | understand the relief available under each chapter, and l choose to proceed
under Chapter 7.

|f no attorney represents me and l did riot pay or agree to pay someone who is not an attorney to help me fill out
this document l have obtained and read the notice required by 11 U.S,C. § 342(b).

l request relief in accordance with the chapter of title ‘l‘l, United States Code, specified in this petition

 
 

l linrinreterv~l mci/inn o F'al¢-a steinman rnhnaa|ir\n i»\rnr\grhr r\r nh+ciiriinr\ noonan r\rnr~inr+u law Fraiir| in r\¢\nnorv+im'\
i . ......i.,..tain. .......\...=, ... .......~.. o~_..o..~..., \,.,.io...w...d ,...o,.~..,, ... oot........u ..~..\, p.o,~.t, ..., .…o.. w....i..-.~..
with a bankruptcy case ca result in fl to $ 50 to 20 years, or both.

       
 
 

,000, or imprison ent
.C .152, ,.

 

 

ri TH X cARol. AWN olvERs
Signature of Debtor ‘l Signature of Debtor 2
I\l'\IAI\If\f\Af\ f'\nldf\l’\f\dh
Executed on ua ‘V'¢V '5' Executed on V‘-' “”‘V m
l

YYVY MM/ DD l YVYY

Official Fomi 101 Voluntary Petition for individuals Fiiing for Bankruptcy page 6

Case 6:19-bk-00952-KS.] Doc 1 Filed 02/14/19 Page 7 of 70

Debtor 1 TlMOTHY ALLAN DiVERS Case number (;rkngwr,)

F‘,::‘. “::r'.'::: ."!'.idd!o N:‘J.".s ’..:~.:‘. .*l:,'ns

_ |, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility
F°' y°“' a"°m°y» 'f y°“ are io proceed under chapter 7, 11, 12, or 13 burris 11, united states cooo, end have oxpioineo the roiier
represented by one available under each chapter for which the person is eligible l also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.Ct § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no
lf you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect
by an attomey, you do not

 

 

 

 

 

 

 

 

need to file this page x
Date
Si_qnature of Attomey for Debtor MM / DD /YYW
Printed name
Firm name
Number Streel
City State ZlP Code
Contacl plane Email addr‘as
Bar number Gtate

Ofticial Form 101 Voluntary Petition for individuals Fiiing for Bankruptcy page 7

Case 6:19-bk-00952-KS.] Doc 1 Filed 02/14/19 Page 8 of 70

 

 

beam TlMOTHY ALLAN DlVERS ease mmbe,(i,.,,o,,n,

For you if you are filing this The law allows you, as an individual, to represent yoursetf in bankruptcy court, but you
bankruptcy Wifh°uf an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attomey.

lf you are represented by
_- ~“~-_~- »--.- ~¢- --.‘ To be successful voir must correcth file and handle your bankrriotcv case The rules are verv
ali Cltull|cy, y\)\| \I\l Il`ll ' J l a 1 .0

need to me this page_ technical, and a mistake or inaction may affect your rights For example, your case may be
dismissed because you did not file a required document pay a fee on time. attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit lf that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must fist ali your property and debts in the schedules that you are required to file Wi!h the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules lf you do not list a debt. the debt may not be discharged lf you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attorney the court expects you to follow the rules as if you had
hired an attorney, The court will not treat you differently because you are h|ing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is hled. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

El No
m Yes

Are you aware iiiai bankruptcy fraud is a serious crime and that ii' your bankruptcy i'uinrs erie
inaccurate or incomplete you could be hned or imprisoned?

i:l No
m Yes

Did you pay or agree to pay someone who is not an attorney to help you till out your bankruptcy forms?

k|»`
inv

[J Yes. Name of Person

Attach Bankruptcy Pet."t."cn Preparer’s Nor!ce, nec/arat."on, and -°.""."a' me (Official Fo.'m 119).

~.,..,...\.. ~ ... _7 , .....

 

By signing here, l acknowledge that l understand the risks involved in filing without an attorney l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorne may cause m to lose rn 'ghts or property ifl do not pr - le the case.

   
   

 

 

 

 

 

 

 

 

 

X cA oi_YN DAWN DivERs
Signature of Debtor 2
mate cano/2019 sale can 0/2019
MM/DD /YYVY MM/ DD /VYYY
contact phone (407) 419-1488 conrad phone (407) 419-1483
Ce!! phone Ce!l phone
Emai\ address TDiVERS4!@CFL.RR.COr\/i Emai| address TDiVERS4(@CFL.RR.Coi\/i

 

Official Fon'n 101 Voluntary Petltion for individuals Fiiing for Bankruptcy page 8

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 9 of 70

Fil| in this information to identify your case:

Debiorq T||\/|OTHY ALLAN DlVERS

First Name Middle Name Last Name

Debtor 2 CAROLYN DAWN D|VERS

(Spouse, if ti|ing) Firsi Name Middie Name Last Name

United States Bankruptcy Court for the: Middle DiStrin Of F|Orida

 

case number El Check ifihis is an
iiiknown) amended filing

 

Official Form 1068um
Summary of ¥our Assets and Liahilities and Certain Statistical lnformation 12/15

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fiil out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

m Summarlze Your Assets

` Your assets
Va|ue of what you own
1. Schedule A/B.' Property(Ochial Form 106A/B) 1 000 00
1a. Copy line 55, Total real estate, from Schedule A/B .......................................................................................................... $ ____’___-'___

1b. Copy line 62, Total personal property, from Schedule A/B ............................................................................................... 3 49,183.00

 

1c. Copy line 63, Total of all property on Schedule A/B .........................................................................................................

m Summarize ‘{our Liabilities

$ 49,183.00

 

 

 

Your liabilities
1 Amount you owe
2. Schedule D: Cred/'tors Who Have C/aims Secured by Property (Ofi"icial Form 1060)
2a. Copy the total you listed in Column A, /-\mount of claim, at the bottom of the last page of Pan 1 of Schedule D ............ 5 __32'456'87

3. Schedule E/F.' Creditors Who Have Unsecured Claims (Ochial Form 106E/F)
' 3a Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ............................................ $

0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line Gj of Schedule E/F ....................................... + 3 813,798_00

 

 

 

 

 

j Your total iiabiiities $ 846'254-37
Summarize ‘Iour lncome and Expenses
4. Schedule /.' ¥our/ncome (OfFicia| Form 106|) 3 526 75
5 Copy your combined monthly income from line 12 of Schedule l .......................................................................................... $ _-’-_-_`-
5. Schedule J: Your Expenses (Ofticial Form 106J)

Copy your monthly expenses from line 22c of Schedule J .................................................................................................... $ ______SM

Official Form iOSSum Summary of Your Assets and Liabilities and Certain Statistical information page 1 of 2

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 10 of 70

Debtor 1 T|MOTHY ALLAN D|VERS Case number tirimawn>

 

 

First Name Midd|e Name l.ast Name

m Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

n No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules
m Yes

 

   

7. what kind or debt do you have?
m Vour debts are primarily consumer debts Consumer debts are those “incurred by an individual primarily for a personal,

famiiy, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposesl 28 U.S.C. § 159.

n Your debts are not primarily consumer debts You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

»z.~.<_~,w». - ~

 

§ 8. From the Statement of Your Current Monthly lncome: Copy your total current monthly income from Ochial
z Form 122A-1 l_ine 11; OR, Form 1225 Line 11; OR, Form 122C-1 Line 14. $ 3,526.75

 

 

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.'

 

Total`cia_im
From Part 4 on Schedule E/F, copy the foilowing: t `
9a. Domestic support obligations (Copy line 6a.) $ O-OO
9b. Taxes and certain other debts you owe the governmentl (Copy line 6b.) $ O-OO
90. Claims for death or personal injury while you were intoxicated (Copy line 60.) $ _ __ O'OO
9d. Student loans (Copy line 6f.) $___JM

9e. Obligations arising out of a separation agreement or divorce that you did not report as

$ 0.00
priority claims. (Copy line 69.) _*`__

 

9t. Debts to pension or profit-sharing plans, and other similar debts (Copy line Gt-i.) + $ 0.00
eg. Torai. Add lines 9a through 9f. $ 135,026.00

 

 

 

Oft`icial Form tOGSum Summary of Your Assets and Liabiiities and Certain Statistical information page 2 cf 2

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 11 of 70

Fill in this information to identify your case and this filing;

new ., TiivioTi-iY ALLAN or\/ERS

First Name Middle Name

gew,,,z CAROLYN DAWN DiVERS

 

 

(Spouse, ir'filing) Fim Name Middie Name
United 31an Bankruptcy Courf for ther Middle Districl of Florida

Case number

 

El check ir this is an

 

 

amended filing

Official Form 106A/B
Schedule AlB: Property wis

ln each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question

 

 

Part 1: Describe Each Residence, Buiiding, Land, or Other Real Estate ¥ou own or Have an Interest ln

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

g No. Go to Part 2.
m Ves. Where is the property?

t ‘) 4 ,. .. ..
What 's the property' Check an ' ` °p*'"' Do not deduct secured claims or exemptions. Put

cl Single-famiiy home the amount of any secured claims ori Schedule D:
,_1_ 403 GRAND| N DR Credifors Who Have Claims Secured by Propa)ty.

Street address, if available. or other description n Dupiex m mum um bunumg

 

 

 

 

 

 

 

n COndOminiUm or C<>Operative Current value of the Current value of the
q ivianutactured or mobile home entire property? portion you own?
Ci tend 5 5,000.00 $ 1,000.00
E investment property

DAVENPORT FL 33837 n Timesha,e Describe the nature of your ownership

C't¥ S*a‘° 7-"° C°de n Oth interest (such as fee simple, tenancy by

er the entireties, or a life estate), if known.
WhO has ah interest in the pfopel'ty? Check one. SHARED GWNERSH!P
cl Debtort only
cunty g Debtor 2 only

n Debt°m and Debwr 2 only l;] Check if this is community property
q At least one of the debtors and another (See mstmct|ons)

Other information you wish to add about this item, such as local
property identification number:

 

if you own or have more than one, list here:

r ' ha i n
v" hat ge the property? c' "'ck a|’ that a"p'y‘ Do not deduct secured claims or exemptions Put
m Single-fami|y home the amount of any secured claims on Schedule D:

1_2_ n Dup‘ex cr mum_umt wigde Creditors Who Have Claims Secured by Praparty.

 

Street address it available. or other description

 

 

 

 

 

 

n COl'\d°mi"ium or G°OPSFEHV€ Current value of the Current value of the
a tvlanufactured or mobile home entire pfoperty? portion you owr'.?
n l_and 3 $
g investment property l
. Describe the nature of your ownership
. T h
Ciry stare ziP Code g "_“es are interest (such as fee simple, tenancy by
Ot"ef the entireties. or a life estate), if known.
Who has an interest in the property? Check one.
n Debtor 1 only '
Gounty cl Debtor 2 only
n Debwr1 and D€b'f°r 2 Onlv n Check if this is community property
m At least one of the debtors and another (Se€ insiruCiiOnS)

Other information you wish to add about this item, such as local
property identification number:

 

Ofncial Form 106AIB Schedule AlB: Property page 1

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 12 of 70

Debw,q T|MOTHY ALLAN DlVERS

 

Flrst Name Mlddle Name Last Name

1,3.

 

Street address if available, or other description

 

 

City State ZiP Code

 

County

2. Adcl the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...................................................................................... ')

m Describe Your Vehlcles

Whai is the property? Check ali that apply.
n Sing|e-family home

a Dupiex or multi-unlt building

n Condominium or cooperative

a Manufactured or mobile horne

n Land

n investment property

n Timeshare

a Other

 

Who has an interest in the property? Check one
Cl benton only

g Debtor 2 only

cl Debtor 1 and Debtor 2 only

m At least one of the debtors and another

Case number wmawm

Do not deduct secured claims or exemptions Put
the amount cf any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Ucwwnmeemmmmwmqmw
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$ 1,000.00

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives lf you lease a vehicle, also reportith Schedule G: Executory Contraots and Unexpr'red Leases.

3. Cars. vans, trucks, tractors, sport utility vehicles, motorcycles

Q l\lo
51 Yes
3.1, Make: FORD
Modei; ESC.APE
Year: 201 6
40000

Approximate mileage:

Other information

 

 

lf you own or have more than one, describe here:

3,2, Make: CHEVY
Mode|._ coMr-;RO
Year: 2017

28000

Approximate mileage:

Other information:

 

 

 

 

thcla| Form 106A/B

Who has an interest in the property? Check one.
n Debtorl only

m Debtor 2 only

n Debtor 1 and Debtcr 2 only

m At least one of the debtors and anolher

n Check if this is community property (see
instmctions)

Who has an interest in the property? Check one.
n Debtort only

m Debtcr 2 only

0 Debtor 1 and Debtor 2 only

m At least one of the debtors and another

cl Check if this is community property (see
instructions)

Schedule AlB: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credr`tors Who Have Claims Secured' by Properry.

Current value of the Current value of the
entire property? portion you own?

5 18,000.00 $

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D,'
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

5 22,000.00 3

 

page 2

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 13 of 70

TlMOTHY ALLAN DlVERS

 

Who has an interest in the property? Check one.

Debtor1
Fim Name Middle Name usf Name
3.3, Make: CH EVY
Mgde|; SlL\/ARAD( L_.l Debtor 1 only
Y , 2008 n Debtor 2 only
eat Debtor 1 and Debtor 2 only
Approximate mileage: 120000

Other information:

 

 

 

 

3_4, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

cl At least one of the debtors and another

Cl Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

El Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

EJ check rf this rs community property (see
instructions)

Case number umw/n

Do not deduct secured claims or exemptions Put
the amount of any secured ciaims on Schedule D.'
Creditors Who Have Claims Secured by Praperty.

Current value of the Current value of the
entire property? portion you own?

$ 2,000.00 5

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Ha ve Claims Secured by Propelty_

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Exampies.' Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

iam

 

n Yes

4_1_ Makéf
Model;
Year:

Other information;

 

l
l

l

 

 

if you own or have more than one, list here:
4,2, Make:

Model:

Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ........................................................................................................................ 9

Official Form 106A/B

Who has an interest in the property? Check one
n Debtor 1 only

m Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

l:l Check it this is community property (see
instructions)

Who has an interest in the property? Check one.
cl Debtor 1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Schedule AlB: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Prope/fy.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credii‘ors Wrro Have Claims Secured by Propen‘y.

Current value of the Current value of the

 

entire property? portion you own?
$ $
42,000.00

page 3

 

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 14 of 70
Debtor1 T|MOTHY ALLAN DlVERS Case number (nnowm

First Name Middie Name Last Name

 

 

Part 3: Describe ¥our Personal and Household ltems

 

Current value of the
portlon you own?

Do not deduct secured claims
or exemptions

Do you own or have any legal or equitable interest in any of the following items?

6. chsehold goods and furnishings
Examples: Major appliances furniture, linens, china, kitchenware
[]No ..., , _,_ . .,
m YeS» D€SCfle~-------- 1COUCH, DlNlNG TABLE AND Cl-lAlRS, COFFEE TABLE 1 $ 800.00

7. Electronics

Exam,oles: Televisions and radios; audio, video, stereo, and digital equipment computers printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

DNo ,i , . v
m Ye- Describe ---------- 65 iNci-i vion, 30 iNcH LG, 30 iNcH LG, 2 HP DESKTQPS, 2 PR|NTERS, 21 s 2,500.00
"SAMSUNGCEL»LS PHoNEs,~ 11 cANNoN.AcAMERA,» 1 souv~oAMERA, 1 ~ vi
8. Collectiblesofvalue
Examples: Antiques and hgurines; paintings, prints, or other artwork; books, pictures or other art objects
stamp, coin, or baseball card collections; other collections1 memorabilia, collectibles
ENO .. ,, 4_ . ,
9 Yes- Describe ---------- ; vARious DisNEv coLLEcTABLEs $ 1»000'00
9. Equipment for sports and hobbies
Examples.' Spcrts, photographic exercise and other hobby equipment bicycles, pool tables, goliciubs, side canoes
and kayaks; carpentry tools; musical instruments
2 i\io 1
m Yes. Describe ........... 1 $
10.Firearms
Exampies.' Pistols, rifles, shotguns, ammunitionx and related equipment
mNo , . ., .1
i:l Yes. Describe..,....~,.§ .1 $
~i‘i.Ciothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
m No _` …. t ,_ ,1 . . . ~. .. ., ,,.. , t 1
il Yes. Describe .......... 1 vARious ci_oTHiNe , vARious sHQES ; s 375-00
12_Jewe|ry
Examplos: Everydayjewe|ry, costume jewelry, engagement rings, Wedding rings, heirloom jewelry, watches gems,
go|d, silver
l:l No . , _' _ __ , . _v .. . . '_. .. `_ 70
iv ~ _ . , , _, ,` __ , 0.00
Yes Des°"*’e """""" z wacoiucRii,\ies,.\/Anio.uecoerqu Ji;wL,E.R‘Y_ ,, , tr $--*-~*-»-
13. Non-farm animals
Examples: Dogs, cats, birds, horses
ClNo ,4 . .t .,, ,, .,
m Yes. Describe ........... 1 . 0.00
§,\1_,.90@..2.0/_\,._$ , _, n _ ,i _4 .,_ . _,… v ;$
14.Any other personal and household items you did not already list, including any health aids you did not list
m No
n Yes. Give specific f
information 11 $

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

$_____$§7_’5_-02
for Part 3. Writie that number here .................................................................................................................................................... ')

 

 

 

Omcial Form 106A/B Schedule AlB: Property page 4

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 15 of 70
Deb,m TlMOTHY ALLAN DlVERS

Case number (rr)<m>wnj

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Mlddle Name Last Name
m Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Cul'f¢%flt Va|ue Of the
portion you own?
Do not deduct secured claims
or exemptions
16. Cash
Exam,o!es_' Money you have in your wallet in your home3 in a safe deposit box, and on hand when you file your petition
m No
n Yes ................................................................................................................................................................ Cash: _______________________ $
_____________
17_ Deposits of money
Examples: Checking. savings, or other financial accounts; certificates of deposit; shares in credit unions. brokerage houses,
and other similar institutions lf you have multiple accounts with the same institution, list each.
m No
n Yes ..................... institution name:
1741A Checking account BANK OF AMER’CA $ 108.00
17.2. Checking account $
17.3. Savings account $
_____________
17.4. Savings account $
_____________
17.5. Certiicates of deposit $
_____________
17.6. Other financial account 5
____________
17.7. Other hnancial account: $
__..1________
17.8. Other financial account $
____________
17.9. Other financial account $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts With brokerage tirms, money market accounts
m No
a Yes lnstitution or issuer names
_____________
_____________
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
m NO Name of entity: % of ownership:
n Yes, Give specihc O°/o % $
information about cry …
them ......................... ° % $
0% %

 

Ofticial Form 106A/B Schedule AlB: Property page 5

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 16 of 70
peth TrrvroTHY ALLAN DlVERS Cmnumbmm)

Flrst Name Middle Name last Name

20, Government and corporate bonds and other negotiable and non-negotiable instruments

Negot/'able instruments include personal checks cashiers’ checks promissory notes and money orders
Non-negot/'able instruments are those you cannot transfer to someone by signing or delivering them

ENQ

l] Yes. Give specmc issuer namer
information about

them ....................... $

 

 

 

21. Retirement or pension accounts
Examples: interests in lRA, ERlSA, Keogh, 401(k), 403(b), thrift savings accounts or other pension or profrt~sharing plans
§ rio
iIl Yes. r_rsteach
account eeparateiy, 'i'ype of account institution name:

401(k) or similar plan:

 

Pension plan;

 

lRA:

Retiremenr account

 

Keogh:

 

$€994996969

Additional account

 

Additional account

6

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Pgreements with |andlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies or others

 

 

 

 

 

 

 

 

 

 

m l\lo
m Yes .......................... |nstitution name or individual:
Ei€diicj $
Gas: c
0
Heating oil: $
Security deposit on rental unit: |NVlTATiON HOMES $ 2,500.00
Prepaid rent $
Telephone: $
Water:

 

1

Rented fumiture:

 

Other:

1

i

 

23.Annulties (A contract for a periodic payment cf money to you, either f‘r lif~ or for a number of yearsj
m No

n ¥es .......................... issuer name and description:

1

 

 

656)

 

Offrcial Form 106A/B Schedule AlB: Property page 6

Case 6:19-bk-00952-KS.] Doc 1 Filed 02/14/19 Page 17 of 70
mwa TlMOTHY ALLAN DlVERS

Case number urimow/i)
Fiist Name Middle Name Last Name

24. interests in an education IRA' in an account in a qualified ABLE program, or under a qualified state tuition program
26 u.s.c. §§ 530(b)(1), 529A(b), and 529(b)(1).
a No
n ¥es ....................................

lnstitution name and description Separately me the records of any interests.‘l1 U.S.C. § 521(c):

 

 

 

25 Trusts, equitable or future interests in property (other than anything listed in iine 1), and rights or powers
exercisable for your benefit

mNo

n Yes. Give specific l ,
information about them....§ 5 $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: lnternet domain names, websites, proceeds from royalties and licensing agreements

mNo

n Yes. Give specilic , g
information about them,.__§ § $

27. Llcenses, franchises, and other general intangibles
Examp/es: Building permits exclusive licenses, cooperative association holdings liquor licensesl professional licenses

mNo

a Yes. Give specific _ :
information about them....§ § $

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you

mNo

0 Yes. Give specilic information

. . Federal:
about them, including whether z 2
you already iiled the returns z Sia!e:
and the tax years ....................... ; "
'; LOOBII

294 Family support
Examples: Past due or lump sum alimony, spousal support, child support maintenance divorce settlementl property settlement

ZNo

cl Yes. Give specinc information....._....... § `_
» Alimony: $

 

' Maintenance: $

f Support: $

 

Divorce settlement $
Property settlement $

 

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments disability benefits, sick pay, vacation pay, workers’ compensaticn,
Social Security benerits; unpaid loans you made to someone else
m No

n Yes. Give specific information..............§j v 7

Oti'icial Form 106A/B Schedule AlB: Property page 7

 

 

Case 6:19-bk-00952-KS.] Doc 1 Filed 02/14/19 Page 18 of 70
Deb,°,, TlMOTHY ALLAN DlVERS ease numbe,(,,k,,own,

Flrst Name Middle Name Laet Name

 

 

31. interests iri insurance policies
Examples: Heaith, disability, or life insurance; health savings account (HSA); credit. homeowner’s, or renter’s insurance

mNo

n Yes Name the insurance company

, _ _ Company name: Benelici'ery; Surrender or refund value:
of each policy and list its value

 

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
propeity because someone has died.

mNo

Cl Yes. Give specific information............. y

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examp/es: Accidents, employment disputes, insurance claims, or rights to sue

mNo

m Yes. Describe each claim. j m

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

mNo

[J Yes. Describe each claim

35.Any financial assets you did not already iist

mNo

L_.l Yes. Give specific information ............ `

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here .................................................................................................................................................... ') $________2_’_6_08_~99_

 

 

 

mbescm:e Any Business-Re|ated Property You Own or Have an Interest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest iri any business-related property?
E No_ co to Part e_
L'.l Yes. soto iine 3a
Current value of the

portion you own?
Do not deduct secured claims

or exemptions
38. Accounts receivable or commissions you already earned
m No l l y
cl Yes. Describe......f §
l :.$

39_ Office equipment, furnishings, and supplies
Examples; Business-related computers software. modems, printers, copiers, tax machines, rugs. telephones desks, chairs, electronic devices

m No
m Yes. Describe ....... f'

Officia| Form 106A/B Schedule AIB: Property page 8

Case 6:19-bi<-00952-KS.] Doc 1 Filed 02/14/19 Page 19 of 70
Debw,i TlMOTHY ALLAN DlVERS ease numbe,(,mm

F|rst Name Mldd|e Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

MNo

C] Yes. Describe ....... w

 

 

 

 

 

 

41. lnventory
n Yes. Describe ....... §$
42. interests in partnerships or joint ventures
m No
a Yes~ Describe """" Name of entity: % of ownership:
% $
% $
% $
43.Customer lists, mailing lists, or other compilations
a No
n Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
l:l Yes. Describe.....<.. $

l

44. Any business-related property you did not already list

 

 

 

 

 

 

 

 

 

 

m No
n Yes. Give specinc $
information
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0_00
for Part 5. Write that number here .................................................................................................................................................... -)

 

 

 

` Part 6: Describe Any Farm~ and Commercial Fishing-Rolated Property You own or Havo an lnterost ln.
lt you own or have an interest in farmland, list it in Part1.

 

46. Do you own or have any legal or equitabie interest in any farm~ or commercial fishing~related property?
5 No. co to Part 7.
E| Yes. soto line 47A

Current value of the
portion you own?
Do not deduct secured claims
or exemptions
47. Farm animals

Examples: Livestock, poultry, farm-raised lish

q No

miles __________________________ s g
' 5

Official Form 106A/B Schedule AlB: Property page 9

Case 6:19-bi<-00952-KS.] Doc 1 Filed 02/14/19 Page 20 of 70
Deb,°,i TiMoTi-iY ALLAN DivERs Caanumber¢im”,

First Name Middls Name Last Name

 

40. Machinery, fixtures, equipment supplies you use in business, and tools of your trade

MNo

DYes.Describe ....... l l n w y

41 . inventory

n Yes.Describe ....... $

 

42. interests in partnerships or joint ventures

 

 

a No

n Yes. Describe ....... Name of end-ty; % of ownership:
% $
% $_..___.._______________
% $

 

43. Customer iists, mailing lists, or other compilations
q No
|:i Yes. Do your lists include personally identifiable information (as defined in 11 U.S,C. § 101(41A))?

n NO .» ~ . _... . ,.M »~ -.
n Yes. Describe ........ “

44. Any business-related property you did not already list

 

 

 

 

 

 

 

 

q No
m Yes. Give specific $
information .........
$____________________
$
$
$
$
45. Add the doliar value of all of your entries from Part 5, including any entries for pages you have attached $ 0_00
for Part 5. Write that number here .................................................................................................................................................... 9

 

 

 

Describe Any Farm- and Commerciai Fishing-Reiated Property You Own or Have an interest ln.
if you own or have an interest in farmiand, list it in Part1.

 

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
q No. Go to Part 7.
cl Yes. Go to line 47.

Current value of the

portion you own?
Do not deduct secured claims
ar exemptions
47. Farm animals

Examp/es: Livestock, poultry, farm~raised isn

a No

a Yes . .… ... l.. . ,,,,,

$

 

Official Form 106AlB Schedule AlB: Property page 9

Case 6:19-bi<-00952-KS.] Doc 1 Filed 02/14/19 Page 21 of 70
Debtw TlMOTHY ALLAN DlVERS

Case number (rlrnowrr)
First Name Middie Name Last Name

 

48_ Crops--either growing or harvested

mNo

n Yes. Give specific
information ............ ; g $

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
m No
n Yes " " "`

50. Farm and fishing supplies, chemicals, and feed

ENO
UYes .......................... §

51.Any farm- and commercial fishing-related property you did not already list
m No
Ei Yes. Give specific
information ............. l

 

 

52. Add the dollar value of ali of your entries from Part 6, including any entries for pages you have attached

3 0.00
for Part 6. Write that number here .................................................................................................................................................... 9

 

 

 

 

Describe All Froperty you 0wn or Have an interest in That You bid Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickefs, country ciub membership

m No § n
n Yes. Give specific l § $__._._._.______
information ............. y

 

54. Add the dollar value of ali of your entries from Part 7. Write that number here ................................................................. 9 $

 

 

 

must the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 .............................................................................................................................................................. ') $ 1’000'00

se Part 2: Toel vehicles, line 5 $ 42.000.00

 

57. Part 3: Total personal and household iiems, lino 15 s 4'575-00

 

58. Part 4: Total financial assets, line 36 $ 2’608'00

 

59. Part 5: Total business-related property, line 45 $ 0'00

 

60. Part 6: Total farm- and fishing-related property, line 52 $ O'OO

 

 

si_ Part 1: Total other property nor lisiod, line 54 -i- $ 0.00

jCopy personal property total 9 + 5 49,183-00

t

 

62. Total personal property. Add lines 55 through 61. .................... $ 9’183'00

 

ea.roial or ali property on schedule A/B. Add line 55 + line 62 .......................................................................................... s 49-133-90

 

 

 

 

Offlcial Form 106A/B Schedule AlB: Property page 10

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 22 of 70

Fill in this information to identify your case:

Debtm TlMOTHY ALLAN DlVERS

First Name Midd|e Name Last Name

Debtor 2 CAROLYN DAWN DlVERS

 

 

(Spouse` iffiling) FirstName Mlddle Name LastNarne
United States Bankruptcy Court for the: Midd|e District of Floricla

Case number . . .
rlri<nownl Cl Check lf this ls an

amended filing

 

 

Officia| Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the Additiona| Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
[] No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
Yes. Fill in all of the information below.

m Llst All secured claims

g 2. Ll'st all secured claims. lf,a creditor has more than one secured clalm, list the creditor separately ` §
l for each clalm. lf more than one creditor has a particular claim, list the other creditors in Part 2. ~ '
As much as possible list the claims in alphabetical order according to the creditors name.

 

   

 

 

 

 

 

 

 

 

 

CAP|TO|_ ONE AUTO Describe the property that secures the claim: O-OO
z Creditors Name "
PO BOX 60511 2016 FORD ESCAPE
Number Street k MMM
a As of the date you fi|e, the claim is: Check all that apply.
l q Cor\t`w\gent
' C|TY OF |NDUST CA 91716 E| Un"quidated
City State Z|P Code n Disputed
Wh° OWeS the debt? Check On€- Nature of lien. Check all that apply.
l n Debt°\' 1 only g An agreement you made (such as mortgage or secured
q Debtor2 only car loan)
n Debtor 1 and Debto¢ 2 only a Statutory lien (such as tax lien, mechanic's lien)
n At least one of the debtors and another m J'-ldgm€m lien from a |aWSLIlt

Cl Other (including a right to offset)
m Check if this claim relates to a

community debt

 

 

 

 

 

 

 

 

 

Date debt was incurred 03/15/201€ Last 4 digits of account numberi _3_ § § 7 7
-Q| ADELSA AUTO F|NANCE Describe the property that secures the claim: $ 10.450-00 $ 6,000.00 $ 0.00 5
l Creditors Name ." l

1406 SAND LAKE RD §2010 l\/lERCEDES C 300 ij
Number Street § §
As of the date you file, the claim is: Check all that apply.
g Contingent
ORLANDO FL 32809 n Un|iquidafed
g City Slale ziP code n Disputed
§ Wh° owes the debt? Check One- Nature of |ien. Check all that apply.
`; q DSber 1 On|y q An agreement you made (such as mortgage or secured

a Debtor 2 only car loan)

l:l Deblor1 and Deblor 2 only n Statutory lien (such as tax llen, mechanics lien)

El At least one of the debtors and another m Judgmenf lien from a lawsuit

m Other (inc|uding a right to offset)
El check if this claim relates to a ‘

community debt
Date debt was incurred 01{03/201€ Last 4 digits of account number__ __ ___ __

Add the dollar value of your entries in Column A on this page. Write that number here: E_§ZA§_G_._B] l

 

Oft"lcia| Form 106D Schedule D: Creditors Who Have Claims Secured by Property page ‘l of2_

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 23 of 70

Debtor 1

TlMOTHY ALLAN DlVERS

 

First Name Mlddle Name

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

Last Name

CaSe number (i`fknown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by 2.4, and so forth.
Describe the property that secures the claim: $ $
Creditors Name r_. , _. _. , . z
l l
Number Streel f
z As of the date you file, the claim is: Check all that apply.
m Contingent
§ city slate ziP code El Unliquidaled
El Disputed
l Who owes the debt? Check On€~ Nature of lien. Check all that apply.
n De'm°fi only 53 An agreement you made (such as mortgage or secured
n Debtor 2 only car |oan)
n Debtor 1 and Deblor 2 only m Statutory lien (such as tax |ien, mechanic's lien)
n At least one of the debtors and another m JUdeenl’ lien from 3 laWSUl'f
ill other (inciuding a right lo arisen
E] Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ___ _ __ __
Describe the property that secures the claim: $ $
Creditors Name ‘ 1
l l
j Number Street lt n
As of the date you file, the claim is: Check all that apply.
Cl Contingent
[Il unliquidated
ii city slate ziP code l:l Disputed
Who owes the debt? Check one. Nawre of uaw Check an that apply.
n Debtom only n An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
m Debtor1 and Debtor 2 0an m Statutoiy lien (such as tax lien, mechanics lien)
n At least one of the debtors and another [] Judgmenl lien from a lawsuit
§ . . ' ' ‘ t
El Check if this claim relates to a n Other ('nc|udmg a mgm to offse)
community debt
' Date debt was incurred Last 4 digits of account number__ __ _ _
.J Describe the property that secures the claim: $ $

 

t

 

Creditors Name

 

Number Street

 

 

City State ZlP Code

Who owes the debt? Check one.

Debtor l only

Debtor 2 only

Debtor1 and Debtor 2 only

At least one of the debtors and another

Check if this claim relates to a
community debt

lIl |:|E|E|[]

Date debt was incurred

 

Add the dollar value of your entries in Column A on this page. Write that number here:

|f this ls the last page of your form, add the dollar value totals from all pages.
i .l,. ,\ Writethatlnumber,..her_e=,,» . .. d. n ,_ _ ,

thcial Form 106D

 

 

l
l
l
L

L,_...,...__»_ .,.,

 

As of the date you file, the claim is: Check all that apply.

Additional Page of Schedule D: Creditors Who Have Claims

cl Contingent

D unliquidated

Cl oieeu\ed

Nature of lien. Check all that apply.

m An agreement you made (such as mortgage or secured
car |oan)

L_.l Statutory lien (such as tax lien, mechanics lien)

n Judgment lien from a lawsuit

n Other (including a right to offset)

 

Last 4 digits of account number__

  

$

Secured by Property

32,456.87
32,456.87

   
   

 

page __ of __

 

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 24 of 70

Det,io,i TlMOTHY ALLAN DlVERS

Case number (ir¢mdwn)

 

First Name

Last Name

m List others to se Notined for a bent 'rhat You Aiready Listed

;, Use this page only if you have others`to be notified about your bankruptcy for a debt that you already listed iri Part 1, For example, if a collection

f agency is trying to collect from you for a debt you owe to someone eise, list the creditor in _Part 1,'and then list the collection agency here. Simllarly, if
f you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. |f you do not have additional persons to
§ be notified for any debts in Part 1,`do not fill out or submit this page. -

_E

On which line in Part 1 did you enter the creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

Name Last 4 digits of account number_ __ __ __
Number Street
City State Z|P Code
{:} On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number__ __ __
Number Street
City State Z|P Code
j On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number __ _ __
Number Street
City State Z|P Code
On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number_8_ __3_ § __3_
Number Street
City State Z|P Code
U On which line in Part1 did you enter the creditor?
' Name Last 4 digits of account number__ _ __
Number Street
City State ZiP Code
On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number__ _ __ __
Number Street

 

 

City

Ofticial Form 106D

State Z|P Code

Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page __ of_

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 25 of 70

Fill in this information to identify your case:

began TlMOTHY ALLAN DlVERS

    

 

 

Flrst Name Middle Name Last Name
Deb,°, 2 cARoLvN DAWN DlvERs
(Spouse, ii liiing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Middle District of Florida
cl Check if this is an

Case number

 

 

 

 

transmit amended ming
Officia| Form 106E/F
Schedule ElF: Creditors Who Have Unsecured claims 12115

 

Be as complete and accurate as possible. Use Part1 for creditors with PRlORlTY claims and Part 2 for creditors with NONPR|ORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. A|so list executory contracts on Schedule
A/B: Froperty (Officia| Form 106AJB) and on Schedule G: Executory Contracts and Unexpired Leases (Officia| Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed. copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

List All of Your PRICRITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
ll No. ed to Part 2c
m Yes.

2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim For
each claim listed, identify what type of claim it is. |f a claim has both priority and nonpriority amounts, list that claim here and show both priority and

nonpriority amounts As much as possiblel list the claims in alphabetical order according to the creditors name. |f you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
Total claim Prlorlty Non priority

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

amount amount
2.1
Last4 digits of account number __ __ __ __ 5 $ $
Priority Creditor's Name
When was the debt incurred?
Number Streei
As of the date you tile, the claim is: Check all that apply.
city state ziP code n C°"ti"ge"t
Cl Unliquidated
Who incurred the debt? Check one. n Disputed
n Debtor1 only .
L_.l Debtor 2 only Type of PRlORlTV unsecured claim:
g Debt°r 1 and Debt°r 2 °n|y n Domestic support obligations
At teast one of the debtors and another l;l Taxes and certain other debts you owe the govemment
n Check if mls cla|m is for a community debt n Claims for death or personal injury while you were
ls the claim subject to oftset? '"‘°X'°ated
n No n Other. Specify
__,'i.l Yes t . ., ,. ..
|2'2 l Last4 digits of account number __ __ _ __ $ $ 5
Pn`ority Creditor’s Name
When was the debt |ncurred?
Number Street
As of the date you flle, the claim is: Check ali that apply.
m Coritingent
city state zip code l;l Unliquidated
Who lncurred the debt? Check one. m Disp“'ed

a Debtori only
cl Debtor 2 only
L_.l Debtor 1 and Debtor 2 only

Type of PRlORlTY unsecured claim:
l;] Domestic support obligations

 

n N least one of the debtors and another n Taxes and certain other debts you owe the government
. . . . n Claims for death or personal injury while you were

ill Check if this claim is for a community debt im°xicated

is the claim subject w nnset? Cl other specify

n No

n Yes

Otfioial Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims page 1 of 245

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 26 of 70

per-pry TlMOTHY ALLAN DlVERS

Case number ur known

 

First Name Middle Name

Last Name

your Pnlonrrv unsecured claims - continuation Pago

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

l:|

 

 

 

 

Priority Creditor’s Name
Number Sireel
City State ZiP Code

Who incurred the debt? Check one

m Debtor 'l only

m Debtor 2 only

n Debtor 1 and Debtcr 2 only

n At least one of the debtors and another

lJ check ir this claim is for a community debt

 

 

 

 

ls the claim subject to ollset?

m No

m Yes

Prioriiy Creditors Name

Number Slreel

City State ZiP Code

Who incurred the debi*? Check one.

m Debtorl only

n Debtor 2 only

l:l Debtor1 and Debtor 2 only

m At least one of the debtors and another

l:l Check ll this claim is for a community debt

is the claim subject to offset?

 

 

 

 

n No
_ § Y,es _.
Prioriiy Creditor‘s Name
Number Slreet
City State ZlP Code

Who incurred the debt? Check one

a Debtor‘l only

a Debtor 2 only

g Debtor‘l and Debtor Zonly

Cl At least one of the debtors and another

l:l Check if this claim is for a community debt

is the claim subject to offset?

a No
o Yes

Oiflcia| Form ‘iDSE/F

Total claim Priority

amount

Last 4 digits of account number $ $

When was the debt incurred?

As of the date you tile, the claim is: Check ali that apply.

a Contingent
n Unliquidated
C] Dispuied

Type of PRlORlTY unsecured claim:

cl Domestic support obligations
n Taxes and certain other debts you owe the government

n Claims for death or personal injury while you were
intoxicated

n Other. Specify

 

Last 4 digits of account number __ $ $

When was the debt incurred?

 

As of the date you Hle, the claim is: Check all that apply.

m Contingent
Cl unliquidated
El Dispuied

Type of PRlORlTY unsecured claim:

m Domestic support obligations
Cl Taxes and certain other debts you owe the govemmenl

n Claims for death or personal injury while you were
intoxicated

n Giher. Specify

 

Last 4 digits ofaccount number 5 $

When was the debt incurred?

 

As of the date you lile, the claim is: Check all that apply.

a Coniingent
m Unliquidated
a Disputed

Type of PRlORlTV unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

D UUU

 

Schedule ElF: Creditors Who Have Unsecured Claims

Nonprlority
amount

jo

93

page _ of ____

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 27 of 70

.Deb;o,i TlMOTHY ALLAN DlVERS

Fim Name Middle Name Last Name

must All of ¥cur NONPR|QR|T¥ Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Case number (r known

n No. You have nothing to report in this part Submit this form to the court with your other schedules

Ves

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is, Do not list claims already

included in Part 1. if more than one creditor holds a particular claim,

claims lil| out the Continuation Page of Part 2.

E:l ALLv FiNANciAL

 

 

 

Nonpn`oriiy Creditor's Name

PO BOX 380901

Number Street

BLOOM|NGTON MN 55436
City State Z|P Code

Who incurred the debt? Check one.

n Debtor1 only

n Debtor 2 only

21 Debtori and Debiorz only

m At least one of the debtors and another

El check if this claim is for a community debt

ls the claim subject to offset?
w No
n ¥es

FZ_ISA'NK'QF Mi`s`souRi " ”` ""

 

Nonpriority Creditor's Name

5100 S BROADBAND LANE

 

Number Streel

SlOUX FALLS SD 57109

 

City State ZiP Code

Who incurred the debt? Check one.

d Debtor 1 only

Ci Debior;>only

Cl Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El Check if this claim is for a community debt
is the claim subject to offset?

w No
13 Ye§

m CAL|BER HOME LOANS

Nonpriority Creditor‘s Name

715 S METROPOL|TAN

Number Street

 

CKLAHOMA C|TY OK 73108
City State Z|P Code
Who incurred the debt? Check one.

n Debtor 1 only

n Debtor 2 only

q Debtor 1 and Debtor 2 only

n At least one of the debtors and another

l;l Check if this claim is for a community debt

ls the claim subject to offset?

q No
a Yes

Ofi'ioial Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

list the other creditors in Part 3.lf you have more than three nonpriority unsecured

Total claim

Last 4 digits ol' account number ____ 25 709'00

“"_"`"' $

When was the debt incurred? 05/23/2008

As of the date you l'ile, the claim is: Check ali that apply.

n Contingent
n Unliquidated
Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans
n Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts
g Other. Specify CHARGED OFF LOAN

Last 4 digits oraocnunt number s 419.00

When was the debt incurred? ~O§/WZUB_

As of the date you ti|e, the claim is: Check all that apply.

n Contingent
L'.] unliquidated
a Dispuied

Type of NONPR|OR|TY unsecured claim:

g Student loans

L_.] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or pruitt-sharing plans, and other similar debts

g Other. Specify CRED|T CARD
Last 4 cling of account number ____ _____ ____ __ s 50’713_00
When was the debt incurred? 02/23/2007 m

As of the date you tlle, the claim is: Check all that apply.

n Contingent
a Unliquidatec|
Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

n Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts to pension or profit-sharing plans and other similar debts

g other Specify CHARGED OFF LOAN

pagel_?_ of .Q‘:Z

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 28 of 70

gemert v TlMOTHY ALLAN DlVERS

 

Firsl Name Middle Name Last Name

Case number lmown)

m Your NONPR|Ole unsecured Claims - Continuation Page

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
44 CB |NDlGO Last4 digits ofaccount number _ ___ ___ ___ $ 300_()0
Nonpriority Credilol‘s Name
PO BOX 4490 When was the debt incurred? 92/_9_5/2_01§
giglisz R_|§'(';e|;| OR 97076 As or the date you lile, the claim is: check oil that apply.
City State - ziP Code 13 Contingent
ii unliquidated
Who incurred the debt? Check one. [] Dispmed

q Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

Cl Ai least one ortho debtors and another

n Check if this claim is for a community debt
ls the claim subject to offset?

g No
El Yes

 

 

 

 

COMMEN|TY BANK/LANE BRYANT

 

 

 

Nonpn'ority Creditlor's Name

PO BOX 1 82780

Number Sireet

COLUMBUS OH 43218
City State ZiP Code

Who incurred the debt? Check one.

q Debtor 1 only

n Debtor 2 only

m Debtor1 and Debtor 2 only

l:l At least one of the debtors and another

Cl check lt this claim is for a community debt
ls the claim subject to offset?

 

 

 

my No

n Yes

DEPT OF EDUCAT|ON

Nenpr'ionty Creditor’s Name

PO BOX 7202

Number Street

UTlCA NY 1 3504
City State Z|P Code

Who incurred the debt? Check one.

a Debtor1 only

q Debtor 2 only

n Debtor 1 and Debtor 2 only

l:l At least one of the debtors and another

n Check if this claim is for a community debt
is lite claim subject to offset?

m No
n Yes

Ochial Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

Type of NONPRlORlTY unsecured claim:

cl Student loans

l;l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C] Debts to pension or profit-sharing plans. and other similar debts

id otherwch CREDlT cARD

Last 4 digits of account number _____ 270.00

_________ $

When was the debt incurwd? 11/17/2017

As of the date you tile, the claim is: Check ali that apply.

m Contingent
q Unliquidated
cl Disputed

Type of NONPRlORlTY unsecured claim:

[] Student loans

13 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

cl Debts to pension or profit-sharing pians. and other similar debts

U other spectry CREDlT CARD

" $;"1`3`5`”,'026§‘ `

Last 4 digits of account number _8_ _§_ __1_ i
When was the debt incurred?

As of the date you lile, the claim is: Check all that apply.

q Contingent
m Unliquidated
g Disputed

Type of NONPR|OR|TY unsecured claim:

g Sludenl loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

n Other. Specity

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 29 of 70

,Debgu,q TlMOTHY ALLAN DlVERS

 

Flrst Name Middle Name Last Name

List All of Your NQNPR|QRlTY Unsecured Claims

Case number (rrinawn)

 

3. Do any creditors have nonpriority unsecured claims against you?

m No. You have nothing to report in this part. Submit this form to the court with your other schedules

Yes

4. List ali of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim |isted, identify what type of claim it is. Do not list claims already
included in Pan 1. if more than one creditor holds a particular ciaim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

claims till out the Corltinuation Page of Part 2.

gin COMMUNITY AMERlCA CREDlT UN|ON

 

 

 

Nonpriority Creditor‘s Name

PO BOX 'l 5050

Number Street

LEN EXA KS 66285
city slate ziP code

Who incurred the debt? Check one.

[;I Debtor1 only

CJ oebidr 2 only

U oemdri and Debiorz only

n At least one of the debtors and another

U Check if this claim is for a community debt

is the claim subject to offset?
w No
Cl Ves

§ l`"c'i§éoir`on`é"eANl<'"

Last 4 digits of account number _ $

 

Nonpriority Creditor's Name

PO BOX 98872

Number Street

LAS VEGAS NV 89193

 

City State Z|P Code

Who incurred the debt? Check one.

a Debtor 1 only

n Deblor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El Check if this claim is for a community debt

is the claim subject to oftset?
w No
n Yes

W DISCOVER FlNANClAL SERV|CES
Nonprlorl'ty Creditor’s Name

PO BOX 15316

 

Number Street

 

WlLlVliNGTON DE 19850
City State Z|P Code
Who incurred the debt? Check one.

q Debtor 1 only

n Debtor 2 only

a Debtor 1 and Debicr 2 only

L._.l At least one of the debtors and another

n Check if this claim is tor a community debt
is the claim subject to offset?

q No
m Yes

Offlcial Form 105E/F

Schedule ElF: Creditors Who Have Unsecured Claims

Total claim

Last 4 digiis or account number ____ 17 622,00

____"°" $

When was the debt incurred? 10/01/2007

As of the date you file, the claim is: Check all that apply.

n Contingent
ill unliquidated
Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

a Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts
q Other. Specil’y CHARGED OFF LOAN

__ ._ __ 600.00"
When was the debt lncurred? 1 1/03/2017

As of the date you l'ile, the claim is: Check all that apply

m Coritingent
l;l unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

m Obligations arising out cf a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-sharing pians, and other similar debts
51 other Speciry CREDlT CARD

Last 4 digits of account number ___

"`""_"`°' $

2,312.00
When was the debt incurred? 07/14/2017 __"‘""_"

As of the date you tiie, the claim is: Check all that apply.

l;l Contingeni
51 unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

cl Studenl loans

n Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

[J Debts to pension or profit-sharing plans, and other similar debts

g Other. Speciry CREDlT CARD

page § Of 533

Debtor 1

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 30 of 70

TlMOTHY ALLAN DlVERS

 

Flrst Name Middle Name Last Name

Case number grim/m

-¥our NQNPRlCRlT¥ Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5. and so forth.

 

 

|)`.\

 

 

 

 

 

 

Oflicial Form 106EIF

FlFTH THlRD BANK

Nonpriority Creditor's Name

5050 KINGSLEY DRMD 1MOCOP

 

Number Sireet

ClNClNNAT| OH 45263

 

City State ZiP Code

Who incurred the debt? Check one.

a Debtor 1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

g At least one of the debtors and another

El Check if this claim is for a community debt
ls the claim subject to offset?

g No
m ¥es

F|RST PREMIER BANK

Nonpriorit'y Creditor's Name

3820 N LOU|SE AVE

 

Number Stroet

57107

 

SlOUX FALLS SD

city sma ziP code

Who incurred the debt? Check one.

q Debtor 1 only

n Debtor 2 only

L_.l Debtor 1 and Debtor 2 only

[] At least one ol the debtors and another

L'.l check mills claim is ror a community debt
ls the claim subject to otfset?

g No
n Yes

SUNCOAST CREDlT UN|ON

Nonpriorily Creditor's Name

PO BOX 11904

 

Number Slreei

TA|VI PA FL 33680

 

City State Z|P Code

Who incurred the debt? Check one.

w Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

El Al least one or the debtors and another

13 check innis claim is for a community debt
ls the claim subject to offset?

g No
n Yes

Last 4 digits of account number ___

When was the debt inourred? 07/1 1/2017

As of the date you tile, the claim is: Check all that apply,

a Contingent
q Unliquidated
C] Dispmed

Type of NONPR|OR|TY unsecured claim:

m Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or proflt~sharing plans, and other similar debts

g Other. Spec`lfy CREDlT CARD

Last 4 digits of account number ____

When was the debt lncurred? 12/12/2017

As of the date you file, the claim is: Check all that apply.
n Contingent

ill Unllquidaied

n Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

cl Debts to pension or proflt~sharing plans, and other similar debts
id other apacer CREDlT CARD

Last 4 digits of account number __

04/05/201 2

When was the debt lncurred?

As of the date you tile, the claim is: Check all that apply.

n Corltingent
il unliquidated
a Disputed

Type of NONPRlORlTY unsecured claim:

n Siudent loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts

mr Other. Specify OVERDRAFT

Schedule ElF: Creditors Who Have Unsecured Claims

Total claim

$ 1,184.00

s 988.00

$ ' l ,3'2`0'.’00v

pageé’_ Of 32_3

Debtor 1

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 31 of 70

TlMOTHY ALLAN DlVERS

 

Fllst Name Middle Name Last Name

Case number pr mowri)

Your NONPR|OR|T¥ Unsecured Claims - continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5. and so forth.

 

13

 

 

 

 

 

14 "

 

 

Offlcia| Form 106EIF

SYNCB/JC PENNY

 

Nonpriority Creditor’s Name

PO BOX 965007

 

Number Streel

ORLAN DO FL 32896

 

City State Z|P Code

Who incurred the debt? Check one.

a Debtor 1 only

n Debtor 2 only

n Debtor1 and Debl.or 2 only

Ei At least one or the debtors and another

m Check it this claim is for a community debt
ls the claim subject to offset?

sine
UYes

SYNCB/WALMART

Nonpriority Creditor's Name

PO BOX 965024

 

Number Street

ORLAN DO FL 32896

 

Cly State Z|P Code

Who incurred the debt? Check one,

q Debtcrt only

m Dethr 2 only

n Debtor 1 and Debtor 2 only

m At least one of the debtors and another

lIi check ll this claim is for a community debt
is the claim subject to offset?

g No
n Yes

AMERlCAN MEDICAL COLLECT|ONS

Nonpriority Creditor’s Name

4 WESTCHESTER PLAZA

 

Number Streot

ELMSFORD NY 10523

 

city State Z|P Code

Who incurred the debt? Check one.

a Debtort only

n Debtor 2 only

Cl Debior 1 and Debtor 2 only

n At least one of the debtors and another

|Il cheek ir this claim is for a community debt
is the claim subject to offset?

MNo
n ¥es

Last 4 digits Of amunf number _

When was the debt incurred? 1 1/23/2017

As of the date you l'ile, the claim is: Check all that apply.

m Contingent
q Unliquidated
n Disputed

Type of NONPR|OR|TY ureecured claim:

n Studeni loans

n Obligations arising out of s separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts
al other specify CRE cir cARo

Last 4 digits of account number _

When was the debt incurred? 10/30/2017

As of the date you tile, the claim is: Check all that apply.
a Contingent

q Unliquidated

ill claimed

Type of NONPR|OR|T¥ unsecured claim:

a Student loans

Cl 0bligations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing pians, and other similar debts

m Other. Specify CREDlT CARD

 

Last 4 digits of account number ___

when was the debt inourred? 07/23/2018

As of the date you flle, the claim is: Check all that apply.

n Contingent
q Unliquidated
a Disputed

Type of NGNPRlORlTY unsecured claim:

n Student loans

i;l Obligations arising out of a separation agreement or divorce that
yo.u did not report as priority claims

L_..l Debts to pension or profit-sharing pians, and other similar debts

q Other. Specify MED|CAL BlLL

Schedule ElF: Creditors Who Have Unsecured Claims

Total claim

$ 450.00

$ 500.00

g 8`2.60'

page: Of _‘_Q_'Z'

Debtor 1 y

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 32 of 70

TlMOTHY ALLAN DlVERS

 

Flr\st Name Middle Name Last Name

Case number (rr rmawm

Your NONPR|°R|T¥ Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so torth.

 

16

 

 

 

Ol‘l”lclal Form 106EIF

l C SYSTEMS COLLECTlONS

 

Nonpriority Creditor's Name

PO BOX 64378

 

Number Slreet

SA|NT PAUL MN 55164

 

City State Z|P Code

Who incurred the debt? Check one.

a Debtor1 only

n Debtor 2 only

El Debwr 1 ami center 2 only

n At least one of the debtors and another

EJ Check if this claim is for a community debt
is the claim subject to offset?

g No
m Yes

COLLECTlON BUREAU OF AMERlCA

 

Nonprioriy Creditor's Name

25954 EDEN LAND|NG RD FlRST FLOOR

 

Number Sireei
94545

 

HAYWARD CA
' zlP code

City State

Who incurred the debt? Check one.

q Debior 1 only

L_.l Debtor 2 only

n Debtor 1 and Dehtor 2 only

m At least one of the debtors and another

a Check ii' this claim ls for a community debt
is the claim subject to offset?

g No
m Yes

JTM CAP|TOL MANAGEMENT

Nonpriority Creditor's Name

5109 S BROADBAND LN

 

Number Slreet

SlOUX FALLS SD 57108

 

City State ZiP Code

Who incurred the debt? Check one.

m Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El check ir mrs claim is for a community debt
ls the claim subject to offset?

g No
m Yes

Last 4 digits of account number ___

When was the debt incurred? 1 1/28/2018

As of the date you iiie, the claim is: Check all that apply.

n Contingent
q Unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing pians, and other similar debts
iii other Specry CENTU RYLlNK

Last 4 digits of account number ____

When was the debt incurred? 12/17/2012

As of the date you file, the claim is: Check ali that apply.

Cl Contingent
q Unliquidated
0 Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

El Ob|igalions arising out of a separation agreement or divorce that
you did not report as priority claims

g Debts to pension or prot"lt~sharing plans, and other similar debts
q other, specify DS SERV|CS OF AMERlCA

Last 4 digits of account number _§__ ___1_ __3_ l

When was the debt incurred? 03/17/2018

As of the date you file, the claim is: Check all that apply.

n Corrtingent
a Unliquldated
g Disputed

Type of NONPRlORlT‘( unsecured claim:

n Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

cl Debts to pension or profit-sharing plans, and other similar debts

iii oiher. specify TOTAL CARD

Schedule ElF: Creditors Who Have Unsecured Claims

Total claim

5 512.00

5 259.00~

' 5 ` 4`1'9§'00”

page iii 215

.Debtor 1

Case 6:19-bk-00952-KS.] Doc 1 Filed 02/14/19 Page 33 of 70

TlMOTHY ALLAN DlVERS

 

Flrst Name Middle Name Last Name

Case number (r known

mm NONPR|°R|TY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so torth.

 

19

 

 

 

 

20

 

 

 

Ofncial Form 106E/F

PROFFESIONAL ADJMNT CORP

Nonpriority Creditor`s Name

14410 METROPOL|S AVE

 

Number Slreei

FORT MYERS FL 33912

 

City State ZlP Code

Who incurred the debt? Check one.

q Debtori only

n Debtor 2 only

a Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim ls for a community debt

ls the claim subject to offset?

g No
n Yes

PROFFESlONAL ADJMNT CORP

Nonprioriiy Creditor's Name

14410 METROPOL|S AVE

 

Number S(reei

FORT MYERS FL

City State

33912

ZiP Code

Who incurred the debt? Check one.

q Debtor 1 only

Cl Debior 2 only

n Debtor 1 and Debtor 2 only

m At least one oi the debtors and another

i:l Check li' this claim is for a community debt
ls the claim subject to offset?

g No
n Yes

PROFFES|ONAL ADJMNT CORP

 

Nonprioriiy Creditor's Name

14410 METROPOL|S AVE

Number Streei

FORT MYERS FL

Cn¥ State

33912

Z|P Code

Who incurred the debt? Check one.

a Debtor 1 only

n Debtor 2 only

m Debtor 1 and Debtor 2 only

El At least one of the debtors and another

El check irmis claim is for a community debt
ls the claim subject to offset?

MNQ
UYes

Schedule ElF: Creditors Who Have Unsecured Claims

Total claim

Last4 digits of account number _8__ _2_ _§__ L
1 1/30/2012

$ 50.00
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
q unliquidated
Cl Dispured

Type of NONPR|OR|T‘/ unsecured claim:

n Student loans

m Ob|igaiions arising out of a separation agreement or divorw that
you did not report as priority claims

n Debts to pension or profit-sharirg plans, and other similar debts

g other Speciry SW FL ER PHYS|C|ANS

Last 4 digits of account number _§__ __§_ _§_ _)_(_ s 50.00

When was the debt incurred? 08/30/2013

As of the date you file, the claim is: Check all that apply

m Contingent
l{l uniiquidaied
m Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

q Other. Specify SW FL ER PHYSiClANS

' $ `50."`0()'
Last 4 digits of account number _6__ _6_ _§_ _)_(_ _""°'_"'_"

When was the debt incurred? 09/30/2013

As of the date you file, the claim is: Check ai| that apply

n Contingen'r
q Unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Studeni loans

E] Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify SW FL ER PHYSIC|ANS

page 3 of _Q'__z

Debior 1

Case 6:19-bk-00952-KS.] Doc 1 Filed 02/14/19 Page 34 of 70

T|MOTH\’ ALLAN DlVERS

 

Flrst Name Middle Name Last Name

Case number (r known

m¥our NONPR|OR|T‘{ Unsecured Claims -- Continuation Page

l After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

22

 

 

 

 

Officia| Form 106ElF

SANTAN DER CONSU MER USA

 

Nonpriority Creditor’s Name

14410 METROPOL|S AVE

 

Number Street
FORT MYERS FL

City State

33912

Z|P Code

Who lncurred the debt? Check one.

a Debtori only

n Debtor 2 only

a Debtor1 and Debtor 2 only

n At least one of the debtors and another

El check if this claim is for a community debt
ls the claim subject to oftset?

d No
El Yes

MlSSOUR| EN|PLOYMENT SECUR|TY

Nonpiiority Creditor‘s Name

PO BOX 3100

 

Number Sireei

JEFFERSON C|TY MO

City State

65102

Z|P Code

Who incurred the debt? Check one.

q Debtor 1 only

n Debtor 2 only

i;l Debtor 1 and Debtor 20nly

cl At least one of the debtors and another

El check innis claim is mr a community debt
is the claim subject to offset?

a No
cl Yes

PROGRESSIVE

Nonpriorily Creditor's Name

6300 WILSON l\/|ILLS ROAD

Number Streei

MAYF|ELD OH 44143

 

City State ZiP Code

Who incurred the debt? Check one.

q Debtor 1 only

m Debtor 2 only

n Debtor 1 and Debtor 2 only

a At least one of the debtors and another

ill check if this claim is ror a community debt
ls the claim subject to offset?

ZNO
DYes

Schedule ElF: Creditors Who Have Unsecured Claims

 

 

Total claim
Last4 digits of account number __7__ _2_ _Q_ i $ 37'955_m
When was the debt incurred? 01/13/2018
As of the date you tile, the claim is: Check all that apply.
\;l Contingent
g Unliquidated
q oispuied
Type of NONPR|OR|TY unsecured claim:
[] Studeni loans
n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
cl Debts to pension or profit~sharing plans, and other similar debts
iii other span WRlTTEN oFF AuTo LOAN
Last 4 digits of account number Q_ _3_ _§__ _2_ $ 6,875.00
When was the debt incurred?
As of the date you tlle, the claim is: Check all that apply.
m Contingent
q Unliquidated
q Dispuled
Type of NONPR|OR|TY unsecured claim:
n Studeni loans
[;l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or proHt-sharing plans, and other similar debts
m Other. Specify OVERPAYMENT

$ 4,500.00

Last 4 digits 01 account number _

When was the debt incurred?

As of the date you file, the claim is: Check ali that apply.

El Contingent
E unliquidated
E] pispuied

Type of NONPRlCRlTY unsecured claim:

n Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

iii oiher. own leuRANcE 2000-2013

page _/_.Q>f 35

Debtcr 1

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 35 of 70

TlMOTHY ALLAN DlVERS

F|rst Name Middle Name Last Name

Case number rr mow/n

m¥our NoNPRlORlTY Unsecured Claims -- Continuation Fage

. Atter listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

25

 

 

 

 

Offlcial Form 106E/F

MAlLROOl\/l HOLDlNG lNC C/O BARRY KAUFMAN

Nonpriority Creditors Name

11250 OLD ST AUGUST!NE ROAD SUlTE 15116

Number Slreet
JACKSONV|LLE FL 30654
' ZlP Code

city stare

Who incurred the debt? Check one.

U Debtor 1 only

v Debtor 2 only

D senior 1 and oebior 2 only

n At least one of the debtors and another

n Check lf this claim is for a community debt

is the claim subject to offset?

MNo
n Yes

ATT MOBlL|TY

Nonpriurity Creditor’s Name

PO BOX 6463

Number Street

CAROL STREAM lL

City State

60197

Z|P Code

Who incurred the debt? Check one.

m Debtor 1 only

n Debtor 2 only

Cl Debtor 1 and Debtor 2 only

m At least one of the debtors and another

El Check if this claim is 'l'or a community debt
ls the claim subject to offset?

g No
ij Yes

WELLS FARGO

Nonpriority Creditor's Name

PO BOX 5141

Number Street

SlOUX FALLS SD

City State

57117

ZlF Code

Who incurred the debt? Check one.

{Z Debior 1 only

E] Debiorz only

El Debtort and Debtor 2 only

n At least one of the debtors and another

cl Check if this claim is for a community debt
is the claim subject to oftset?

a No
m ¥es

Schedule ElF: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number _2__ _7_ _3_ l

$116,224§

When was the debt incurred?

 

As of the date you tile, the claim is: Check all that apply.

n Contingent
lid unliquidated
q Disputed

Type of NONPR|OR|TY unsecured claim:

m Sludent loans

m Ob|igai‘ions arising out of a separation agreement or divorce that
you did not report as priority claims
m Debts to pension or profitsharing plans, and other similar debts

izi owen specify cAsE # 20180A27390l

Last4 digits of account number _7__ __'l_ _z_ __§_

$ 12,000.§

When was the debt incurred?

 

As of the date you tile, the claim is: Check ali that apply.

n Contingent
q Unliquidated
q Dispuie<l

Type of NONPRlORlT¥ unsecured claim:

a Student loans

Cl Obllgations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing pians, and other similar debts
U oiher. specify ATTB MOBlLE FAN 05577179

' 4,500.00
Last 4 digits of account number _'1_ __§3__ __2_ _1_ $_'°_""""

When was the debt incurred?

As of the date you tile, the claim is: Check all that apply.

cl Contingent
EZ unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

l:l Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

o Debts to pension or profit-sharing plans, and other similar debts
il other_ specify OVERDRAWN CHECK|NG

page__/_of__‘?'_§

Debtor 1

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 36 of 70

T||\/|OTHY ALLAN DlVERS

 

First Name Middle Name Last Name

Case number llrl<nowni

m Your NONPR|OR|TY Unsecured Claims - continuation Page

Afber listing any entries on this page, number them beginning with 4.4; followed by 4,5,` and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RAD|OLOGY SPEC|AL|STS OF FLOR|DA

 

Nonpn'ority Creditors Name

 

 

PO BOX 864552

Number Street

ORLANDO FL 32886
City State Z|P Code

Who incurred the debt? Check one.

n Dabtort only

m Debtor 2 only

C| Debtorl and oebtor 2 only

n At least one of the debtors and another

|;l Check if this claim is for a community debt

is the claim subject to offset?

MNO

n Yes

Offlcia| Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims page "

Last 4 digits of account number _R_ _§ __F__ _|____

28 . . j
FROST ARNETT Last 4 digits of account number L 1 1 i $ 93_00§
Nonpn`ority Creditor’s Name §
PO BOX 198988 When was the debt incurred?

: Number Streef As of the date you fi|e, the claim is: Check ali that apply.
; NASHV|LLE TN 37219
City State ZiP Code n Contingent
m Unliquidated
k Who incurred the debt? Check one. ij Disputed
m Debtort only
a Debt°f? On|y Type of NONPRlORlTV unsecured claim:
§ n Del:itor 1 and Debtor 2 only n Studem teams
z n At least one of the debtors and another n Obligations arising out of a separation agreement or divorce that
. . . . . you did not report as priority claims
Ch kfh l m foracomm nt debt
n ec l t ls c al ls u l y n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? g Other_ Spe¢lfy US ANESTHES\A PARTNERS
d No
cl Yes

29 | _ _
MONARCH RECOVERY MANAGEMENT l_an 4 digits Of account number _3___ _6_ __0_ _4__ $ 7124280
Nonpriorily Creditors Name `

When was the debt incurred?
3260 TlLLi\/|AN DR|\/E STE 75
b S t
EE§SALEHG PA 19020 As of the date you fi|e, the claim is: Check ali that apply.
City slate ziP code Ei Contingent
U unliquidated
Who incurred the debt? Check one, m Disputed
m Debtort only '
Ci Debior 2 only Type of NONPR|OR|TY unsecured claim:
§ Debtori and Debtor 2 only n Studem loans
At least °ne °f the debtors and another E.l Obiigations arising out of a separation agreementh divorce that
n Check if this claim is for a community debt you d'd not re_p°n as pnonty Ch,a'ms
n Debts to pension or pront-sharlng plans, and other similar debts
ls the claim subject to offset? q Other_ Speclfy US BANK ACCT ENDING 7443
j il rio
Ei Yes
Li s 54.32 ;

09/27/2017

When was the debt incurred?

As of the date you fiie, the claim is: Check all that apply.

U Contingent
m Unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

cl Student loans

El Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

w Other.Specify MED|CAL

ss
"@:

oi‘

Debtor 1

Case 6219-bk-00952-KS.] DOC 1 Filed 02/14/19 Page 37 Of 70

TlMOTHY ALLAN DlVERS

 

Fiisi Name Middle Name Last Name

Case number lirilndwn)

 

w Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

3

 

 

 

_Afl:er listing any entries on this page, number them beginning.with 4.4', followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

page _ 0

§ SPR|NT Last 4 digits ofaccount number _1_ i _8_ l $ 6,000_00‘
; Nonpi'iority Creditors Name 5
f When was the debt incurred?
§ PO BOX 7993
z Number Street
' fth `|,thi":h t .
§ OVERLAND PARK KS 66207 As o e date you fi e e c aim is C eck all hat apply
; city stale ziP code Ei contingent
:, g Unliquidated
§ Who incurred the debt? Check one. q Disputed
: m Debtor1 only
q Debtorz only Type of NONPR|OR|TY unsecured claim:
: i:l Debtor1 and Debtorz only n Studem loans
*' n At least one °f the debtors end another L:i Ob|igations arising out of a separation agreementh divorce that
§ Cl Check if this claim is for a community debt you md not report as pnemy C|_elms _ _
g cl Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? M Other_ Spe¢iiy CELL 4074191488
w No
n Yes
32 | - - 6 1 8 9 1 er
BALANCED HEALTHCARE RECEl\/ABLES Last4 d'g"$ °"a°°°““* "“"“°e' _- - _ - $-__7£$
Nonpriorlty Creditors Name ,
When was the debt incurred? 11/07/2017
PO BOX 9577 _"__
Number Street
As of the date ou fi|e, the claim is: Check all th ta l .
lviANci-iEsTER Ni-i 03103 y a ""y
city State Z|P Code Ci Contingent
q unliquidated
Who incurred the debt? Check one. q Disputed
m Debtor1 only
§ m Debtor2 only Type of NONPR|OR|TY unsecured claim:
§ El Debtor1 and Debtor2 only n Studem loans
n At least °ne °f the debtors end another i:l Obligations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt Y°u d'd not rei>Oli 33 priority claims l k
j cl Debts to pension or profit-sharing plans, and other similar debts
§ 15 the Claim Subje°t to °ffset? q Other. Specify RADiOLOGY SPECIAL|STS
g No
§ |;l Yes
33| __ R 8 F L $ 71.36~
RADlol_OGY sPEClAi_isTs ol= i=LoRloA Last4 °"9"5 °‘ a°°°""i '“"“'°e' - - - - :
Nonpriorlty Creditors Name
When was the debt incurred? 09/27/2017
PO BOX 864552 `*_
Number Street
As of the date oi.i fi|e, the claim is: Check all th t | .
oRLANDo i=i_ 32886 y a a'°‘°y
City stale zip code U Coniingeni
m unliquidated
Who incurred the debt? Check one. n Dj$puted
n Debtor1 only
q oebidr 2 only Type or NONPRlORlTY unsecured claim:
g Debtor1 and Debtor 2 only n Student loans
At least one of the debtors end another m Ob|igations arising out of a separation agreementh divorce that
m Check if this claim is for a community debt you md not mem as enemy c'e‘ms ,
m Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? w Other. Speclfy MED|CAL
w No
a Yes
. . . id
Ofiicial Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims

515

f_

Debtor 1

Case 6:19-bi<-00952-KS.] DOC 1 Filed 02/14/19 Page 38 of 70

TlMOTHY ALLAN DlVERS

 

First Name Middle Name Last Name

Case number irinowni

 

main NONPR|CR|TY Unsecured Claims - Continuation Page

»After listing any entries on this pagel number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

 

 

 

Who incurred the debt? Check one.

q Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

ElNo

El Yes

Schedule ElF: Creditors Who Have Unsecured Claims

34 . .
CAP|TOL ONE Last 4 digits of account number l _4_ __Q_ l $ 6,000_00§
Nonprioriiy Creditor‘s Name
When h d bt ' d? '
PO BOX 60599 wast e e incurre
N“"`be' me As of the d te ou fii ih claim ‘ - ch l< ii in l l
ciTY oi= iNDusTRY cA 91716 a y e' e 'S' e° a a a""y~
Clly slate ziP code l;] Contingent
_ m Unliqul`dated
Who incurred the debt? Check one. q Dlspuled
Cl Debtor1 only
a Debtorz only Type of NONPR|OR|TY unsecured claim:
n Debtor1 and Debtor 2 only n Studenl loans
m Al leael one °l the debtors and an°lhel cl Obligations arising out of a separation agreement or divorce that
t El check if this claim is for a community debt Y°“ d'd “°l ’e'f’°'l as p"°"ly °la'ms _ _
; cl Debts to pension or profit-sharing pians, and other similar debts
5 ls the claim subject to offset? g Other_ Speolfy CREDlT CARD
w No
m ¥es
il ‘ ' 3 7 0 6 82 2
QUEST DlAGNOSTlCS Last4 digits of account number __ _ _ __ s . 6;
Nonpriority Creditol‘s Name j
When was the debt incurred?
PO BOX 7306
Number Street
As of the date ou fi|e, the claim is: Check ali that l .
HOLi_isTER ii/io 65673 y appy
City stare ziP code Cl Contingent
U uniiouideied
Who incurred the debt? Check one. n Dlspuled
q Debtor1 only
El Debtorz only Type of NONPR|OR|TY unsecured claim:
a Debtor 1 and Debtor2 only n Student loans
n Al least one °f the debtors and another m Ob|lgations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you md not report as enemy C|_a'ms , ,
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? m Other, Specify RAD|OLOGY SPEC|AL|STS
U No
Cl Yes _
36| 3 7 7 4 $ 19.46§
QUES-l- DlAGNOSTlCS Last4 digits of account number __ _ ___ _ l
Nonpriority Creditors Name
When was the debt incurred?
PO BOX 7306
Number Street
As of the date ou fiie, the claim is: Check all that a l .
i~ioLi_isTER ivio 65673 y p°y
oily score ziP Code Ci contingent

q unliquidated
E| Disputed

Type of NONPR|OR|TY unsecured claim:

cl Student loans

m Ob|igations arising out of a separation agreement or divorce that
you did riot report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

w Other. Specify MED|CAL

page ';“lof 25

Debtor 1 .

Case 6:19-bi<-00952-KS.] DOC 1 Filed 02/14/19 Page 39 of 70

TlMOTHY ALLAN DlVERS

 

First Name Middle Name Last Name

Case number llrinown>

w Your NONPR|OR|T¥ Unsecured Claims - Continuation Page

 

 

 

 

 

After listing any entries ori_ this page, number them beginning with 4.4; followed by 4.5,' and.so forth.

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

m Debtor1 only

m Debtor 2 only

n Debtor 1 and Debtor 2 only

l;l At least one of the debtors and another

Cl Check if this claim is for a community debt

is the claim subject to offset?

MNo

n Yes

Oft'icia| Form 1OGE/F

Schedule ElF: Creditors Who Have Unsecured Claims

37 . ,
FLOR|DA HOSF)|TAL Last 4 dlglf$ Of aCCOlmf number _Q_ _5__ _6_ i $ 10442;
Nonpriority Creditors Name §
PO BOX 865516 when was the debt incurred? 11/07/2017
Number Street . . .

ORLANDO l:L 32886 As of lthe date you file, the claim is: Check ali that apply.
City stale ziP code Cl contingent
_ w Uniiquidated
Who incurred the debt? Check one. q Dlspuled
U Debtor1 only
m Debtor 2 only Type of NONPR|OR|TY unsecured claim: _
g Debtor 1 and Debtor 2 only n Sludenl loans
Al least one el lhe debtors and another n Ob|igations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you md not rel,aon as pm_)my cla'ms _ ,
El Debts to pension or profit-sharing pians, and other similar debts
is the claim subject to offset? ill Other Spe¢ify MEDlCAL
g No
D Yes
38 l `
§ EN-l-ERPR|SE HOLDlNGS Last4 digits of account number 1 _3__ §__ 1 3 415.46§
l Nonpriority Creditors Name
PO BOX 22202 When was the debt incurred? 10/07/2017
St t
l\_lll_"ll_llb:rSA fee OK 74121 As of the date you file, the claim is: Check all that apply.
City stale ziP code m Contingent
q unliquidated
Who incurred the debt? Check one, n Dlspuled
q Debtor1 only
lIl oeolor 2 only Type or NONPRlORlTY unsecured claim:
g Debtor1 and Debtor 2 only cl Studenl loans
At least one °l the eebl°la and another n Obiigations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you md not raped as pnemy Cla'ms , ,
n Debts to pension or profit-sharing pians, and other similar debts
l ls the claim subject to offset? q Other, Spe¢iry CAR RENTAL
5 g No
l;l Yes
Ll $ 400.00 ;
l CENTURYL|NK Last 4 digits of account number _6__ _4_ __7_ l j
Nonpriority Creditor’s Name
PO BOX 4300 When was the debt incurred?
N o Si t
ér;`;OL ST(;EAM lL 60197 As of the date you file, the claim is: Check ali that apply.
city State ZiP Code U Contingent

q Unliquidated
Cl Disputed

Type of NONPRlORlTY unsecured claim:

Cl Student loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and othersimiiar debts

g Other.Speoiry CABLE/PHONE

page D;>f ij

Debtor 1

Case 6:19-bl<-00952-KS.] DOC 1 Filed 02/14/19 Page 40 of 70

TlMOTHY ALLAN DlVERS

 

First Name Middle Name Last Name

Case number <ifknawnl

w Your NONPR|OR|TY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and se forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40 ..
CREDlT ONE BANK NA Last 4 digits of account number l _6_ _§_ _6_ $ 600_00»
Nonpriority Creditors Name j

Wh t bt 'n
PO BOX 740237 en was he de i curred?
Number wet As fthe date ou fil th l 'm is- Ch k ll th z l
ATLANTA GA 30374 ° y °' e ° a' ' e° a a appy'
city slaie ziP code C| Comlngem
_ EJ unliquidated
Who incurred the debt? Check one. m Dlspulecl
q Debtor1 only
U Debtorz only Type of NONPR|OR|TY unsecured claim:
n Debtor1 and Debtor2 only l;| Sludent loans
n At least one of the debtors and another cl Obligations arising out of a separation agreement or divorce that
m Check if this claim is for a community debt you d'd not report as p"°my d_a'ms l _
cl Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? g Other_ Speclfy CREDlT CARD
mr No
Cl res
§ CONCERGENT OUTSOURC|NG Last4 digits Of account number ___ ___ ___ __ $ 5l040. 9x
` Nonpriority Creditors Name ‘,
When was the debt incurred? 11/07/2012
800 SW 39TH ST
Number Streel -
As of the date ou file, the claim is: Check all thata l , ;
RENTON va 98057 y pp y l
City State Z|P Code D Confingent
q Unliquidated
Who incurred the debt? Check one. m Dlspuled l
n Debtor1 only
m Debtor 2 only Type of NONPR|OR|TY unsecured claim: ’
§ n Debtor 1 and Debtor 2 only m Sludem loans
m At least one of the debtors and another m Obligations arising out of a separation agreement or divorce that
l Cl Check if this claim is for a community debt you did nm report as monty cl,a'ms _ l
§ a Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? w Other_ apeclry T MOB|LE
g No
\;l Yes .
42 1 0 2 4 $ 5,044.09`
l TMOB|LE USA Last4 digits of account number __ _ ___ __ §
Nonpriority Creditor's Name ?
When was the debt incurred
PO BOX 790047
Number Street
As of the date ou file, the claim is: Check all thata l .
ST Louis ivio 63179 y Ppy
City slate ziP code U Contingent

Officia| Form 106E/F

Who incurred the debt? Check one.

ij Debtor 1 only

m Debtor 2 only

n Debtor1 and Debtor 2 only

E] At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

a No
n Yes

q unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

i._.l Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

id oihel.speciy CEi_L SERviCE

Schedule ElF: Creditors Who Have Unsecured Claims

pag!__ of _

Case 6:19-bk-00952-KS.] DOC 1 Filed 02/14/19 Page 41 of 70

Debtor1 , T|MOTHYALLAN DlVERS

First Name Middle Name Last Name

Case number ink/lawn

g Your NONPR|OR|TY Unsecured claims - Cont|nuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5,` and so forth.

 

 

 

43

 

ATTORNEY GENERAL OF |\/||SSOUR|

Nonpriority Creditors Name

 

 

Last4digitsofaccountnumber_4__lll

When was the debt incurred? 04/24/2008

 

 

 

 

 

 

 

 

 

 

 

 

 

n Yes

Ofl"lcia| Form iGGE/F

 

 

 

Who incurred the debt? Check one.

m Debtor1 only

m Debtor 2 only

n Debtor1 and Debtor 2 only

cl At least one of the debtors and another

El check if this claim is lora community debt

ls the claim subject to offset?

MNO

m Un|iquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:
n Student loans

n Ob|igations arising out of a separation agreement or divorce that

you did not report as priority claims

m Debts to pension or profit~sharing plans, and other similar debts

g Other. Specify MED[CAL

Schedule ElF: Creditors Who Have Unsecured Claims

PO BOX 899
Number met As of th date iii th l ' ' - ch k ii th t l
JEFFERSON C|TY |V|O 65102 9 Y°" el 9 ° a"“ ‘S- ec a a app va
City State ziP Code EI Contingent
iii unliquidated
Who incurred the debt? Check one. q Disputed
q Debtor1 only
El oentoiz only Type of NoNPRloRlTv unsecured claim:
g Debtor1 and Debtor2 only m Student loans
At least one °f the debtors and another l;l Ob|igations arising out of a separation agreement or divorce that
E.l Check if this claim is for a community debt you d'd not report as pn?my Claims 4 _
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? M Other_ Specify CASE # DB16-CVO4437
w No
n Yes
54_| ' ' 3 2 4 0
1 F|RST PREM|ER BANK Last 4 digits of account number __ _____ __ $ 700.00
' Nonpriority Creditors Name 1
When was the debt incurred?
PO BOX 5529
Number Street .
As of the date ou file, the claim is: Check all thata l .
sioux FALLS so 57117 y PPV
city State ziP Code El contingent
_ q unliquidated
Who incurred the debt? Check one. n Disputed
q Debtor1 only
Cl Debtorz only Type of NONPR|OR|TY unsecured claim:
m Debtor1 and Debtor2 only n Studem loans
cl At least °ne °f the debtors and another l;l Ob|igations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you md not report as monty C|?'ms t ,
\;l Debts to pension or profit-sharing plans, and other similar debts
;, ls the claim subject to offset? g Other Specify CREDlT CARD
w No
m Yes
`45| 9 4 4 1 $ 93.00;
§ US ANESTHES|A Last4dlgits of account number __ _ _ __ l
Nonpriority Creditor's Name
f When was the debt incurred?
§ Po BOX 865345
` Number Street
As of the date ou file, the claim is: Check all that a l .
oRLANoo Fl_ 32886 y p'°y
City state ziP code ij contingent

page Uof 33

Debtor1

Case 6:19-bl<-00952-KS.] DOC 1 Filed 02/14/19 Page 42 of 70

TlMOTHY ALLAN DlVERS

 

First Name Middle Name Last Name

Case number iiil<nawn)

 

m:our NONPR|OR|TY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

46

 

 

 

AMSCOT

Nonpriority Creditor‘s Name

600 N West Shore Blvd Fl 1200

 

 

Last 4 digits of account number L __9_ _Z__ l

When was the debt incurred?

 

 

 

 

 

 

 

 

 

 

 

thcia| Form 106E/F

 

a Yes

 

 

Who incurred the debt? Check one.

n Debtor 1 only

m Debtor 2 only

m Debtor1 and Debtor 2 only

n At least one of the debtors and another

ill check if this claim is for a community debt

ls the claim subject to offset?

UNo

5 unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify CREDlT CARD

Schedule ElF: Creditors Who Have Unsecured Claims

s
§FRD;/r| PA treat FL 33609 As of the date you file, the claim is: Check all that apply.
city State ZiP Code Cl Contingent
q unliquidated
Who incurred the debt? Check one. m Disputed
a Debtor1 only
Cl Debtorz only Type of NONPR|OR|TY unsecured claim:
m Debtor1 and Debtor2 only n Studem mens
a At least one of the debtors and another a Obligations arising out of a separation agreement or divorce that
. . . . . did not report as priority claims
n Ch klf this l m is fora com unit debt you
ec c al m y n Debts to pension or profit-sharing plans, and other similardebts
ls the claim subject to offset? g Other_ Specify RETURNED CHECK HADDER
g No
m Yes
47 l . .
ALLY FlNANClAL Last4 digits of account number _ __ __ __ $ 25 709.
Nonpriority Creditors Name l
When was the debt incurred? 05/23/2018
PO BOX 380901 _*_“_
Number Street
As of the date ou file, the claim is: Check ll thata l l
Bl_ool\/llNGToN lle 55438 y a "W
city slate ziP code Cj Comingem
q Un|iquidated
Who incurred the debt? Check one. q Disputed
Cl Debtor1 only
|;] Debior 2 only Type of NONPR|OR|TY unsecured claim:
q Debtor1 and Debtor 2 only m Student loans
n At least one of the debtors and another m Obligations arising out of a separation agreement or divorce that 5
C] Check if this claim is for a community debt you did not raped as p"°my C|,a'ms , _ `
Cl Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? 51 Other. Speoify CHARGED OFF LOAN
g No
n Yes g
48 | _ 0 4 9 9 $ 5,253.00;
j CAP|TOL ONE BANK Last 4 digits Of account number ___ ___ _ __ l
Nonpriority Creditofs Name
When was the debt incurred? 10/23/2015
PO BOX 30281 ~__
Number Street
As of the date ou file, the claim is: Ch ck ll th t l .
; SALT LAKE clTY uT 84130 y e a a ap'°y
§ city state ziP code U COmingem

Pagel_%<)i' §§

Debior 1

Case 6:19-bl<-00952-KS.] DOC 1 Filed 02/14/19 Page 43 of 70

TlMOTHY ALLAN DlVERS

Flrst Name Middle Name Last Name

Case number wiman/ny

 

m:our NONPR|CRITY Unsecured Clalms - Continuation Page

After listing any entries on this page,

 

 

 

 

number them beginning with 4.4; followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

Offlcia| Form 106E/F

 

 

 

Who incurred the debt? Check one.

n Debtor1 only

q Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least orie of the debtors and another

Ci check it this claim is rcra community debt

ls the claim subject to offset?

MNO

m Yes

Schedule ElF: Creditors Who Have Unsecured Claims

49 L d. . l
. CO|VlEN|TYT BAND/ LANE BRYANT as“* '9"5 °'a°°°“"‘ number _ -_ _- ___ 3 500.00r
Nonpriority Creditors Name §
~ o 11/17/2017 t
PO BOX 182789 When was the debt lncurred.
Number S"ee' A of th d te f'l th l ' ' -cn k ii tn t l
COLUMBUS OH 43218 s e a you le, e c aim ls. ec a a appy.
city state ziP code i:| Contingem
q unliquidated
Who incurred the debt? Check one. m Disputed
n Debtor1 only
a Debtorz only Type of NONPR|OR|TY unsecured claim:
g Debtor1 and Debtor2 only n Studem loans
At least °ne of the debtors and another n Ob|igations arising out of a separation agreement or divorce that
El Check if this claim is for a community debt you did not report as priority claims
n Debts to pension or pmm-sharing plans, and other similar debts
ls the claim subject to offset? M Other Specify CREDlT CARD
M ne
n Yes
50 l . . j
1 CRED|T ONE BANK Last4 digits of account number _ _ _ $_M§
§ Nonpriority Creditol‘s Name i
3 When was the debt lncurred? 11/01/2017
; PO BOX 98872 `__~
’ Number Street
-» As of the date ou file, the claim |s: Ch k ll th t l t
LAS vEGAS Nv 89193 y e° a a ap'°y
city state ziP code C| Contjngem
q Un|iquidated
Who incurred the debt? Check one, a Disputed
m Debtor1 only
q Debtor 2 only Type of NONPR|OR|TY unsecured claim:
cl Debtor1 and Debtor2 only n Studem loans
n At least one of the debtors and another n Ob|igations arising out of a separation agreement or divorce that
. . . . . you did not report as priority claims
k f l f c t debt
y n chec l this c alm is or a ommum y cl Debts to pension or profit-sharing plans, and other similar debts
lsthe claim subiectto offset? w one specify CHARGED OFF LOAN
g No
-: m Yes
.Ei_i _ _ $ 500.00§
CAP|TOL ONE BANK Last 4 digits of account number __ ___ ___ _ z
Nonpriority Creditors Name
When was the debt incurred? 11/17/2017
PO BOX 30281 _“_
Number Street
As of the date ou file, the claim is: Check all that a l .
SALT LAKE clTY uT 84130 y p'°y
city state ziP code ill contingent

U unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

l;l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

El Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify CREDlT CARD

iqfél§

page _ o

Case 6:19-bk-00952-KS.] DOC 1 Filed 02/14/19 Page 44 of 70

gebtom TlMOTHY ALLAN DlVERS

 

Fiisl Name Middle Name Last Name

Case number minor/mi

 

m Your NONPR|OR|TY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4; followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 §
y F|RST pREM|ER BANK Last4dlglts ofaccount number __3_ _2_ _1 _2_ $ 11400_00'
Nonpriority Creditor’s Name §
wh he - , ? 05/18/2018 f
3820 N LOU|SE AVE en wast debt incur ed
N`""°e' S“ee' As of the d te ou fii the ci im i -ch k ii in i i
S|OUX FALLS SD 57107 a y el a S. ec a a appy.
city State ZiP Code n Contingent
521 unliquidated
Who incurred the debt? Check one. m Disputed
El Debtor1 only
a Debtorz only Type of NONPR|OR|TY unsecured claim:
n Debtor1 and Debtor 2 only n Student mens
m At least one of the debtors and another m Ob|igations arising out of a separation agreement or divorce that
l:l Check if this claim is for a community debt you did not raped as pm,)my C|?'ms , _
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? E[ Other_ Specify CREDlT CARD
El No
C| Yes
53 I . . ff
‘ CREDlT QNE BANK Last4 digits of account number __ __ _ __ $__§@M§
Nonpriority Creditors Name l
When was the debt in urred? 11/01/2017
PO BOX 98872 - ° ~_-~
Number Street
As of the date ou file, the claim is: Ch k llth t l .
i_As vEGAs Nv 89193 y e° a a api’y
ciiy State ziP Code L`.l contingent
_ U unliquidated
Who incurred the debt? Check one. n Disputed
El Debtor1 only
m Debtor 2 only Type of NONPR|OR|TY unsecured claim:
7 g Debtor 1 and Debtor 2 only n Studem loans
At least one of the debtors and another Cl Ob|igations arising out of a separation agreement or divorce that
El Check if this claim is for a community debt you d'd not report as monty c|?'ms _ _
a Debts to pension or profit-sharing plans, and other similar debts
is the C|aim Subi`e¢fi° offset? q other Specify CHARGED OFF LOAN
; g No
n Yes
|54 $14,000.€§;
AT&T Last4 digits of account number _2_ 1 _8__ l §
Nonpriority Creditors Name
PO BOX 5087 When was the debt incurred?
Number Street
As ofthedate o f'l ,th cl' 's: Ch k llth t l .
CARoi_ sTREAi\/i ii_ 60197 y “ 'e ° “""' e° a a appy
City State Z|P Code U Contingent

Who incurred the debt? Check one.

m Debtor 1 only

m Debtor 2 only

m Debtor1 and Debtor 2 only

[:l At least one of the debtors and another

 

Cl Check if this claim is for a community debt

ls the claim subject to offset?

mr No
n Yes

Official Form 106E/F

5 unliquidated
D Dispuied

Type of NONPR|OR|TY unsecured claim:

Cl Student loans

Cl Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

l:l Debts to pension or profit-sharing pians, and other similar debts

m Other. Specify CELL PHONE SERVICE

Schedule EIF: Creditors Who Have Unsecured Claims pageé_ of 013

Case 6:19-bl<-00952-KS.] DOC 1 Filed 02/14/19 Page 45 of 70

Debtor1 g TlMOTHYALLAN DlVERS

 

First Name Middle Name Last Name

Case number <irlmwn)

Your NONPR|°R|TY Unsecured Claims - Continuation Page

 

' After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

55

 

NEOPOST USA lNC. MAlLROO|\/| HOLDlNG |NC

Nonpriority Creditors Name

478 Wheelers Farms Road

 

 

Number Street
Mi|ford CT 06461
City State ZiP Code

Who incurred the debt? Check one.

q Debtor 1 only

l:l Debtorz only

n Debtor 1 and Debtor 2 only

m At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

g No
n Yes

 

Last 4 digits of account number _

$ 160,000¢§§

When was the debt incurred?

As of the date you file, the claim is: Check ali that apply.

a Contingent
m Unliquidated
q Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

vi other.speafy POSTAGE sER\/lCES

 

 

 

 

 

 

 

 

 

 

Last4 digits of account number __ __ __ _ 3 `
Nonpriority Creditors Name '
When was the debt incurred?
N b St t . . .
um er me As of the date you file, the claim is: Check all that apply.
city state ziP code [] Comingem
n Un|iquidated
Who incurred the debt? Check one m Disputed
n Debtor1 only
|;l Debtorz only Type of NONPR|OR|TY unsecured claim:
§ Debtor1 and Debtor20n|y a Studem loans
At team one of the debtors and another n Obligations arising out of a separation agreement or divorce that
i Cl Check if this claim is for a community debt you md not re*_]°n as pn?my C|_a'ms _ _
, m Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? a Other' Specify
n No
El Yes
$

 

 

Nonpriority Creditors Name

 

Number Street

 

City State ZlF‘ Code

Who incurred the debt? Check one.

n Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

m At least one of the debtors and another

El Check lf this claim is for a community debt

ls the claim subject to offset?

m No
m Yes

Officia| Fom‘i iOBE/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

Last 4 digits of account number __

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

m Contingent
Cl unliquidated
C| l:)isputecl

Type of NONPRlORlTY unsecured claim:

l:l Student loans

El Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts
m Other. Specify

pacier §§

Debtor 1

Case 6:19-bl<-00952-KS.] DOC 1 Filed 02/14/19 Page 46 of 70

TlMOTHY ALLAN DlVERS

Fiisl Name

Middle Name

Last Name

Case number printing

 

must Others to Be Notified About a Debt That ¥ou Already Listed

5. Use this page only if you have others to be notified
example, if a collection agenc
2, then list the collection age

about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
y is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
ncy here. Simllarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2l list the

additional creditors here. |f you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

On which entry in Part1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City

State

Z|P Code

Name
Line of (Check one): U Part 1: Creditors with Priority Unsecured Claims
Number Siieei El Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number _ _ _ _
,,.C‘FY __ 7 State l q .Z'P Code . ___ . , . . \,
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Number S"ee‘ Cl Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ _ _ _
City State Z|P Code
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): U Part 1: Creditors with Priority Unsecured Claims
Number Siieei El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ _ _ _
.. City ,_.§‘__:‘.‘_ie. . Z|P Code _ t 7 _ _ . __ t. 7 , .
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Number Sfree' El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _ _
City State Z|P Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims
Number S"eef D Part 21 Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ _ _ _
city 7 state ziP code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
l_ine of (Check one): n Part 1: Creditors with Priority Unsecured Claims
Number 8“@9* Cl Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _ _
city stale ziP once _ l
N On which entry in Part1 or Part 2 did you list the original creditor?
ame
Line of (Check one): a Part 1: Creditors with Priority Unsecured Claims
Number S"eet E.l Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _ _

thcial Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

pag%oi_&§

Case 6:19-bk-00952-KS.] DOC 1 Filed 02/14/19 Page 47 of 70

Debt¢,1 Tl|\/|OTHY ALLAN DlVERS

First Name Middle Name Last Name

m Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for sta

Add the amounts for each type of unsecured claim.

Case number r/rknown)

 

 

 

 

 

 

 

 

 

 

Total claim
; ~ . ' l` ‘ .
l Total claims 63 Domestic support oh igations 63 $ O_O()
j from Part1 6b. Taxes and certain other debts you owe the
government 6b. $ 0.00
60. Claims for death or personal injury while you were
intoxicated 6c. $ O_O()
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. + $ O_()O
6e. Total. Add lines 6a through 6d. Ge.
$ 0.00
Total claim
5 Total claims 6f. Student loans 6f. $ 135’026_00
2 from Part 2 69. Obligations arising out of a separation agreement
" or divorce that you did not report as priority 0 00
claims Bg. $____
6h. Debts to pension or profit-sharing plansl and other
similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6i. + $ 678,772-00
61. Total. Add lines 6f through 61. 61. $ 813,798-00
Ofncial Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims

 

tistica| reporting purposes only. 28 U.S.C. § 159.

page ésf _rg~z

Case 6:19-bk-00952-KS.] Doc 1 Filed 02/14/19 Page 48 of 70

Fill in this information to identify your case:

Debtor TlMOTHY ALLAN DlVERS

First Name Middle Name Last Name

Debtor 2 CAROLYN DAWN DlVERS

(Spouse lf tillng) First Name Middle Name Last Name

 

 

United States Bankruptcy Court forthe: Middle District of F|orida

Case number

(iikmwn> El Check ifihis is an
amended filing

 

 

 

Officia| Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. 011 the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
El No. Check this box and file this form with the court with your other schedules Vou have nothing else to report on this form.
M Yes. Fill in all of the information below even if the contracts or leases are listed on Schedu/e A/B.' Property (Otticial Form 106A/B).

2. List separately each person or company with whom you have the contractor lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases

 

 

 

Person or company wlth whom you have the contract or lease . State what the contract or lease is for
_ lNV|TA`|"F|ON HOMES PROPERTY LOCATED AT 4531 MACKENZ|E WAY
Name KlSS|l\/lMEE, FL. 34758
598 North Lake Blvd., Suite 1000
Number Street
Altamonte Springs FL 32701

 

City State Z|P Code

 

 

 

 

Name

 

Number Street

 

', City 77 g State g Z_lP Code
2.3‘

 

 

Name

 

Number Street

 

City z ` '_ State ZlPCode

 

§.;24:

y Name

 

 

Number Street

 

: ciryr _ W_M_V_scate ziPcode 7
§2.5§

 

Name

 

Number Street

 

city state `ziP code

Ochia| Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of l

Case 6:19-bk-00952-KS.] Doc 1

Fill in this information to identify your case:

TlMOTHY ALLAN DlVERS

First Name Middle Name

Debtor 2 CAROLYN DAWN DlVERS

(Spouse, if filing) First Name Middle Name

Debtor 1

LastName
Last Name
United States Bankruptcy Court for the: Middle DiStriCt Of F|Orida

Case number
(lt known)

 

 

 

Filed 02/14/19 Page 49 of 70

Check if this is:
n An amended filing

[] A supplement showing postpetition chapter 13
income as of the following date:

Ofticia| Form 106|
Schedule l: Your income

MM / DD/ YYYY

12l15

Be as complete and accurate as possible. if two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filing joint|y, and your spouse is living with you, include information about your spouse.
|f you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. 0n the top of any additional pages, write your name and case number (if known). Answer every question.

mescribe Employment

;1. Fill in your employment

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
lf you have more than one job,
attach a separate pa e with
information about adgitional Emp'°yme"t status n Emp'°¥ed M EmP|OY€d
employers. Not employed a Not employed
include part-time, seasonal, or
self-employed work.

. . Occupation LCSW
Occupation may include student
or homemaker, if it applies

Employei"s name ADVENT HEALTH

 

Emp|oyer’s address
Number Street

2450 N Orange B|ossom Trl

Number Street

 

 

City State Z|P Code

How long employed there? 5YRS

m Give Details About Monthly income

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the spaoe. include your non

spouse unless you are separated

K|SSll\/|MEE FL 34744
city stare ziP code

5YRS

-filing

lf you or your non-Hling spouse have more than one employer, combine the information for all employers for that person on the lines

below. lf you need more space, attach a separate sheet to this form.

For Debtor 2 or
non-filing spouse

 

For Debtor 1
2. List monthly gross wages, salary, and commissions (before all payroll
deductions). |f not paid monthly, calculate what the monthly wage would be. 2. $ O_OO

3. Estimate and list monthly overtime pay.

3' +$ 0.00

$ 4,243.58
+ $ 0.00

 

`, 4. Calculate gross income. Add line 2 + line 3. 4. $ 0.00

 

 

 

$ 4,243.58

 

 

Official Form 106| Schedule l: Your income

page 1

Case 6:19-bi<-00952-KS.] Doc 1 Filed 02/14/19 Page 50 of 70

 

 

Debtor 1 TlMOTHy ALLAN DlVERS Case number (if/<newn)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 Oi'
amusement-sweat MMLLB£§£&Q§£M
Copy line 4 here ............................................................................................... ") 4. $ O-OO $

 

.j 6. List ali payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions 5a $ 0.00 $ 531 .83
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $ 0.00
Sc. Voluntary contributions for retirement plans 5<:_ $ 0.00 $ 50.00
5d. Required repayments of retirement fund loans 5d. $ 0.00 $ 0.00
5e. insurance 5e_ $ 0.00 $ 535.00
5f. Domestic support obligations 5t. $ 0-00 $ O-OO
59. Union dues 5g. $ O'OO $ 0'00
5h. Other deductions. Specify: CAFETER|A 5h. + $ 0.00 + $ 100.00
§ e. Add the payroii i.~ieoiiiotionsl Add lines sa + 5b + so + sd + se +5f+ 5g + 5h. 6. 3 0.00 $ 1,166.83
7. Ca|culate total monthly take-home pay. Subtract line 6 from line 4. 7. $ O-OO $ 3,076-75
, 8. List all other income regularly received:
8a Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
reoeipts, ordinary and necessary business expenses and the total
monthly net income. Sa. $ O'OO $ O'OO
ab. interest and dividends ab_ $ 0.00 s 0.00
8c Family support payments that you, a non-filing spouse, or a dependent
regularly receive l
include aiimony, spousal support, child support, maintenance divorce $ 0 00 $ 0 00
settlement and property settlement 8e. ` '
8d. Unemp|oyment compensation 8d. $ 0-00 $ 0-00
8e. Social Security 8e. $ O_OO $ O_OO
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benths under the Suppiementai
Nutrition Assistance Program) or housing subsidies
Specify: 8f_ $ 0.00 $ 0.00
89. Pension or retirement income 89_ $ 0.00 $ 0.00
an other monthly income. specify.- BELTRANE HEALTH sit +$ 0.00 +$ 450.00
' 9. Add ali other incomel Add lines aa + 8b + so + ad + se + ar +sg + an 9. $ 0.00 s 450.00
§10.Calculate monthly income. Add line 7 + line 9. _
§ Add the entries in line 10 for Debtor1 and Debtor2 or non-filing spouse. 10. $ 0`00 + $ 3’526`75 _ $ 3’526'75
`11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your househoid, your dependents your roommates, and other
friends or relatives
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11_ + $ O.DO »,
§12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
` Write that amount on the Summary of Your Assets and L/'abi/iti'es and Certain Statistica/ /nformat/'on, if it applies 12, $M
Combined

5 13. Do you expect an increase or decrease within the year after you file this form?
No.

 

 

 

monthly income

 

n Yes. Exp|ain:

 

 

Officia| Form 106| Schedule l: Your income

page 2

 

 

 

Case 6:19-bk-00952-KS.] Doc 1 Filed 02/14/19 Page 51 of 70

Fill in this information to identify your case:

meant TF[['E\{?NQ§€THY ALLAN D'\hf§|§§me Lasmm cheek irihie is:

Debtor 2 CAROLYN DAWN DlVERS

i;l An amended filing

n A supplement showing postpetition chapter 13
expenses as of the following date:

(SpOUSe, if i'i|if`lg) First Name Middle Name Last Name

United States Bankruptcy Court for the; Middle District of Florida

Case number MM / DD/ YYYY
(|fknown)

 

 

 

Officiai Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

mbescribe Your Household

1. is this a joint case?

 

El No. Go to line 2.
Yes. Does Debtor 2 live in a separate househo|d?

mNo

El Yes. Debtor 2 must tile Officiai Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

2. Do you have dependents? g NO

 

 

 

 

 

 

Deperident’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and n Yes. Fill out this information for Debtor 1 Or Debtor2 age W|fh you?
Debtor 2. each dependent .......................... o
Do not state the dependents n NO
names Yes
n No
n Yes
n No
Cl Yes
El No
m Yes
n No
[] Yes
3. Do your expenses include g NO

expenses of people other than
_y.<,>vee,l.f_.an<!.y_<>.,ur deesn¢e_.nfs?. . § Ye§, , . , ,

m£stimate Your Ongoing Month|y Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule l: Your Income (Official Form 106|.) Y°u' expenses

wanawuzemmemmam,.:mwmmawmw

4. The rental or home ownership expenses for your residence. include first mortgage payments and
$ 1,565.00
any rent for the ground or lot. 4_ ___`_

if not included in line 4:

 

4a Rea| estate taxes 4a_ $ 0.00
4b. Property, homeowner’s, or renter’s insurance 4b. $ 60.00
4c. Home maintenancel repair, and upkeep expenses 4c $ 100.00
4d. Homeowner’s association or condominium dues 4d, $ 100.00

Officiai Form 106J Schedule J: Your Expenses page 1

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 52 of 70

Debtor1 TlMOTHY ALLAN DlVERS

11.

12.

713.

14.

15.

17.

194

20.

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a Electricity, heat, natural gas

6b. Water, sewer, garbage collection

Sc. Te|ephone, cell phone, |nternet, satellite, and cable services
6d. Other. Specify:

 

Food and housekeeping supplies

. Childcare and children’s education costs

_ Clothing, laundry, and dry cleaning

Personal care products and services

Medical and dental expenses

Transportation. lnc|ude gas, maintenance, bus or train fare.
Do not include car payments

Entertainment, clubs, recreation, newspapers, magazines, and books
Charitab|e contributions and religious donations

lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

153. Life insurance
1511 Health insurance
15<:. Vehicle insurance

15d. Otherinsurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehic|e 1
17b. Car payments for Vehic|e 2

17<:. Other. Specify: VEH|CLE 3
17d. Other. Specify:

 

Case number (»rk~own)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Official Form 106|).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your lncome.

20a Moitgages on other property

20b. Rea| estate taxes

20c. Property, homeowner‘s, or renter’s insurance
20d. l\/laintenance, repair, and upkeep expenses

20a Homeowner’s association or condominium dues

Officiai Form 106J Schedule J: ¥our Expenses

6a
6b.
Sc.
6d.

15a.
15b.
15c.
15d.

18.

19.

20a
20b.
20c.
20d.
20e.

¥our expenses

Mm.;mmmwmcmmmmcw)r.v,mm

$ 0.00

$ 325.00
$ 45.00
$___SSM
$ 0.00
$ 750.00
s 0.00
3 50.00
$ 150.00
$ 200.00

________

$ 240.00
$ 0.00

 

 

 

 

0.00
$ 0.00
$ 0.00
$ 420.00
$ 0.00
$ O.UO
$ 880.00
$ 445.00
3 375.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$____`O-OQ
$____M
$ 100.00
$ 0.00

__________

page 2

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 53 of 70

Debtor1 T|l\/lOTHY ALLAN DlVERS

First Name Middle Name Last Name

21. Other. Specify:

 

22. Ca|culate your monthly expenses.
22a. Add lines 4 through 21 .
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Ofticial Form 106J-2

22c. Add line 223 and 22b. The result is your monthly expenses

23. Ca|culate your monthly net income.

23a Copy line 12 (your combined monthly income) from Schedule l.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income
The result is your monthly net income.

Case number (irknawn)

 

21.

22a

22b.

22c.

23a

23b.

23c.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

m No4

a Yes. Exp|ain here:

Officiai Form 106J Schedule J: Your Expenses

 

 

 

 

$ 6,165.00
$ 0.00§
t _____" j
§ 3 6,165.00
i… ,. WM_…… t _ u. m, .-F
$ 3,526.75
_$ 6,165.00
$ -2,638.25
page3

 

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 54 of 70

Fill in this information to identity your case;

 

Debtor 1 _T| MGTHY ALLAN D lVERS

Flrxt Name Middle Name Last Name
Debtor 2 CAROLYN DAWN DlVERS
(Spouse, it illing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court for the; Middle District of Florida

Case number
(lf known)

 

Ci check innis is an

 

amended filing

Officiai Form 106Dec
Declaration About an lndividual Debtor’s Schedules ms

if two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you i'lie bankruptcy schedules or amended schedules Making a false statement concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519l and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

MNQ

n Yes. Name of person . Attach Bankruptcy Pei‘i'tian Pmparer’s Nofice. Dec/aration. and
Signatum (Omcial Form 1 19).

Under penalty of perjury, i declare that i have read the summary an cheduies filed with this declaration and
that they are true and correct

TlMOTHY ALLAN lVERS x CAROLYN DAWN DlVERS

   

 

 

Signature of Debtor 1 Signature of Debtor 2
m 02/10/2019 Date 02/10/2019
MM/DD/YYYY MM/DD/YYW

Officiai Form 1060ec Declaration About an individual Debtor's Scheduies

CaS€ 6219-bl<-00952-KS.]

Fill in this information to identify your case:

Debtor1 T||VlOTHY ALLAN DlVERS

Middle Name

Debtor z CAROLYN DAWN DlVERS

First Name

(Spouse\, iffiling) FirstName

Middle Name

Last Name

Last Name

United States Bankruptcy Court for the: Middle District of Florida

Case number

 

( if known)

 

 

Officiai Form 107
Statement of Financial Affairs for individuals Fiiing for Bankruptcy

 

Doc 1 Filed 02/14/19 Page 55 of 70

Cl Check if this is an
amended ming

 

Be as complete and accurate as possible. if two married people are filing together,
information. |f more space is needed, attach a separate sheet to this form. On the t

number (if known). Answer every question.

m Give Detalls About Your Marital Status and Where You Lived Before

 

v 1. What is your current marital status?

d Married
El Not married

' 2. During the last 3 years, have you lived anywhere other than where you live now?

MNQ

n Yes. List all of the places you lived in the last 3 years Do not include where you live now.

l debtor 1:

 

Number Street

 

 

City

State Z|P Code

 

Number Street

 

 

City

: 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a communi
states and territories include Arizona, Ca|ifornia, idaho, Louisia

MNo

State ZiP Code

 

 

 

 

04/16
both are equally responsible for supplying correct
op of any additional pages, write your name and case
Dates Debtor 1 Debtor 2:. Dates Debtor 2
lived there lived there
n Same as Debtor 1 n Same as Debtor1
From From
Number Street
To To
City State Z|P Code
n Same as Debtor 1 m Same as Debtor 1
From From
Number Street
To To

 

 

City

l:l Ves. i\/|ake sure you fill out Schedule H.l Your Codebtors (Official Form 106H).

m Expiain the Sources of your lncome

Officiai Form 107

Statement of Financial At`fairs for individuals Fiiing for Bankruptcy

State Z|P Code

ty property state or territory? (Community property
na, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

page 1

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 56 01 70

Debtor1 TlMOTHY ALLAN DlVERS

Case number (in<nown)
First Name Middle Name Last Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

Ml\lo

Ei Yes. Fill in the details

 

Sources of income Gross income ` Sources of income ` Gross income v
Check all that apply. (beiore deductions and Check all that apply. (before deductions and
exclusions) ` exclusions)
From January 1 of current year until n Wages, commissions n Wages, commissionsl
. _ bonuses, tips $__` bonuses, tips $_`___

the date you filed for bankruptcy.

D Operating la business cl Operating a business
F°r last calendar year n Wages, commissions ' n Wages, commissionsl

' bonuses, tips $ bonuses tips $
(January 1 to December 31»Y_YW._`) n Operating a business cl Operating a business
F°r the calendar year before that m Wages, commissions a Wages, commissionsl
' bonuses tips $ bonuses tips

(Janualy 1 fO DeCembeF 31, ) m Operating a business

 

n Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Securiiy,
unemploymentl and other public benth payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately Do not include income that you listed in line 4.

l]No

E| Yes. Fill in the delails.

 

 

Sources of income Gros_s income from Sources of income Gross income from
Describe below . ' each So_urce' ' Describe below each source
` (betore deductions and (before deductions and
exciusions) exclusions)
From January 1 of current year until $_`_ ___`_
the date you filed for bankruptcy:

For last calendar year:

 

(January 1 to December 31, ) $
wi

 

 

For the calendar year before that:

 

 

(January 1 to December 31, )
YYYY

 

 

 

Ofi'lcial Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 2

Case 6:19-bi<-00952-KS.] DOC 1 Filed 02/14/19 Page 57 of 70

Debtor 1 TlMOTHY ALLAN DlVERS Case number (iri<nown)

First Name Middle Name Last Name

 

m List Certain Payments ¥ou Made Before You Filed for Bankruptcy

 

` 6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
a No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts Consumer debts are defined in 11 U.S.C. § 101(8) as
"incurred by an individual primarily for a personai, famiiy, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

n No. Go to line 7.

Cl Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations such as
child support and alimony, Aiso, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4101/1 9 and every 3 years after that for cases filed on or after the date of adjustment

m Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

w No. Go to line 7.
El Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations such as child support and
alimony, Aiso, do not include payments to an attorney for this bankruptcy case.

 

 

Dates of ' Total amount paid Amount you still owe Was this payment for...
payment `
$ $
Creditors Name n Mortgage
n Car
Number street n Credit card

n l_oan repayment

 

m Suppiiers or vendors

 

 

 

 

 

City State Z|P Code m Other
$ $ a Mortgage
Creditor's Name
n Car
Number Street n Credit card

m Loan repayment

 

 

a Suppiiers or vendors

 

 

 

City state ziP code m Other
$ $ n Mortgage
Creditor’s Name
n Car
Number Street n Creditcard

 

 

m Loan repayment

 

_ m Suppiiers or vendors

 

City State ziP code Cl Other

Officiai Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 3

Case 6:19-bk-00952-KS.] DOC 1 Filed 02/14/19 Page 58 of 70

Debtor1 TlMOTHY ALLAN DlVERS

First Name

Case number (irkmwn)
Middle Name Last Name

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
` insiders include your reiatives; any general partners relatives of any general partners; partnerships of which you are a general partner;

corporations of which you are an oft"icer, director, person in controi, or owner of 20% or more of their votin
agent, including one for a business you operate as a sole proprietor. 11 U.S.C.
such as child support and aiimony.

MNO

g securities; and any managing
§ 101. include payments for domestic support obligations

n Yes. List ali payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
insiders Name
Number Street
City State Z|P Code
$ $

 

insiders Name

 

 

Number Slreet

 

 

 

City

8. Within 1 year before you filed for bankruptcy,

an insider?

State Z|P Code

did you make any payments or transfer any property on account of a debt that benefited

include payments on debts guaranteed or cosigned by an insider.

mNo

n Yes. List ali payments that benefited an insider.

Dates of` `Total amount Amount you still Reason for this payment
paym°'“ '°°'d °‘”e include creditors name

 

 

 

 

 

 

 

insiders Name $ $
Number Street
City State Z|P Code

$ $

 

insiders Name

 

Number Street

 

 

city

Officiai Form 107

» State ZiP_ _Code

Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 4

Case 6:19-bk-00952-KS.] DOC 1 Filed 02/14/19 Page 59 of 70

Tl|\/|OTHY ALLAN DlVERS

Flrst Name Middle Name

Debtor 1 Case number r/rimdwnl
Last Name

m ldentify Legal Actions, Repossessions, and Foreclosures

j 9. Within 1 year before you filed for bankruptcy,
List ali such matters including personal injury ca
and contract disputes

cl No
M Yes. Fill in the details

were you a party in any iawsuit, court action, or administrative procee

ding?

ses small claims actions divorces collection suits paternity actions support or custody modifications

 

 

 

 

 

 

 

 

 

Nature of the case _ v ` Court or agency Status of the case
CiViL SUIT ~ oSchl_A coul\lTY couRT
emma ll/lAll_RoOl\/l HOLDlNG rcoun~ame m tending
VS CAROLYN D'VERS 2 couRTHousE sQuARE o O" appea'
:Number Street n Conciuded
ease number 2018-CA-2739 ,; KlssllvllleE l=l_ 34741
"Ci¥y State ZiP Code
sulT oN RETuRNEo l UNKNOWN
case title AMSCOT V- z CHECK §Coun Name C] Pendlng
TllvloTHY DlVERS § n O" appea‘
Number Streel w Conciuded
Case number UNKNOWN '
§City State Z|P Code

,' 10. Within 1 year before you tiled for bankruptcy, was any of your property repossessed, foreclosed, garnished, attache
Check ali that apply and H|i in the details beiow.

ii No. core line 11.
El Yes. Fill in the information beiow.

Describe the property , Date

 

Creditor's Name

 

j Expiain what happened

Ei

Number Street

Property was repossessed
l;l Property was foreclosed
n Property was garnished
i;l Property was attached seized, or levied

 

 

City State ZiP Code

Describe the property Date

 

Creditors Name

 

 

 

Number Street ` v `
Expialn what happened
El Property was repossessed
a Property was foreclosed
City State z'P Code g Property was garnished

Property was attached seized or levied

Officiai Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy

d, seized, or ievied?

Value of the property

Vaiue of the property

page 5

Case 6:19-bi<-00952-KS.] DOC 1 Filed 02/14/19 Page 60 of 70

Debtor 1 TlMOTHY ALLAN DlVERS Case number (irlmewn)

First Name Middle Name Last Name

 

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

mNc

El Yes. l=ill in the details

 

 

 

 

 

Describe the action the creditor took Date action Amourlt
was taken
Creditors Name
Number Street $
City State Z|P Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors a court-appointed receiver, a custodian, or another official?

m No
i:l Yes

mist Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

MNQ

EI Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

Gil‘ls with a total value of more than $6700 Describe the gifts Dates you gave Value
per person . ' . the gifts
. $
Person to Whom You Gave the Glft
$
Number Street
City stale ZiP code
Person‘s relationship to you
Glfts wlth a total value of more than l$l$il(l Describe the gifts .Dates you gave Value
halverson ' _, ,( c _, , fheglfts
. $_`
Person to Whom You Gave the Glft
$

 

 

Number Street

 

City State ZiP Code

Person’s relationship to you

Officiai Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy ` page 6

Case 6:19-bk-00952-KS.] DOC 1 Filed 02/14/19 Page 61 of 70

Debtor1 TlMOTHY ALLAN DlVERS

Case number (ifknewn}
First Name Middle Name Last Name

 

, 14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

MNQ

a Yes. Fill in the details for each gift or contribution

` Gifts or contributions to charities , Describe what you contributed ` Date you Value

 

 

that total more than 5600 contributed
l i 1 $
Charlty's Name \
$

 

 

 

Number Street

 

City State Z|P Code

mist Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Ml\lo

El Yee. Fill in the details

Describe the property you lost and . Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred _ , _ _ 4 loss lost
include the amount that insurance has paid List pending insurance
claims on line 33 of Schedule A/B.‘ Property `
$

mist Certain Payments or Transfers

z 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy,

MNo

E| Yes. l=ill in the details

 

 

 

Description and valueof any property transferred Date payment or' Amount of payment
` transfer was
Personvvhovveel=eid . ,, , _ _ .' .. .,i _ d .` made
Number Street ~ ` $
$

 

City State Z|P Code

Hail or website address

 

 

Person Who l\/lade the Payment, if Not You

 

 

Ofncia| Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 7

Case 6:19-bk-00952-KS.] DOC 1 Filed 02/14/19 Page 62 of 70

Debtor1 TlMOTHY ALLAN DlVERS

Case number (irkneWi-i)
First Name Middle Name Last Name

 

 

 

 

 

 

'Description `ancl value of any property transferred Date payment or Amount of
, transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZiP Code

 

s Errlail or webeite address

 

Person Who l\/lade the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNQ

El Yes l=ill in the details

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
. ' transfer was
_ made
Person Who Was Paid
Number Street " $
$

 

 

City State ZiP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
No
El Yes Fill in the details

Description and value of property _ Describe any,property or payments received Date transfer
transferred , * or debts paid in exchange was made

 

Person Who Reoeived Transfer

 

Number Street

 

 

City State Z|P Code

Person’s relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State Zil=' Code

Person's relationship to you

Officiai Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 8

 

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 63 of 70

Debtor1 TlMOTHY ALLAN DlVERS

Case number (irlmown)
First Name Middle Name Last Name

, 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

MNQ

Ei Yes. Fill in the details

Descriptlon~and value of the property transferred ,` ' t Date transfer
was made

Name of trust ’ h :

 

 

 

 

 

…. s . v - …r 9

m List Certain Financial Accounts, lnstrumonts, Safe Depos|t Box¢s, and Storago Unlts

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
ciosed, sold, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions z
w No

Ei ves. Fill in the details

 

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument t ciosed, sold, moved, closing or transfer
or transferred y
N r F' i l l tit t' §
ime 0 |nanC d I'\S U l0i`l xXXX_ n checking $
Number Street n Savings

 

n Money market §
m Brokerage >

 

 

 

City ` 7 State Z|P Code n Other
XXXX- n checking $
Name of Financial institution
n Savings
Number Street a Money market

n erokerage
n Other

 

 

city scm ziP code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
M No
Ei Yes. Fill in the details

 

 

 

 

 

 

Who eiss had access to lt? Describe the contents Do you still
` have it?
; n No
Name of Financial institution Name m Yes
Number Street Number Street
City State Z|F Code

 

 

 

 

 

§ City State Z|P Code

Ohiciai Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 9

Case 6:19-bl<-00952-KS.] Doc 1 Filed 02/14/19 Page 64 of 70

Debtor1 TlMOTHY ALLAN DlVERS

Case number <lri<nuwn)
First Name Middle Name Last Name

f22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No

D Yes. Fill in the details

 

 

, Who else has or had access to lt? Describe th`e contents Do you still
' . … …. . havelf?
_ cl No
Name of Storage Facility Name _ n yes
Number Street Number Street

 

 

CityState ZiP Code

 

City _ v l State Z|P Code

-ldontlfy Property You l'lo|d or Control for Somoone Elso

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.

No
El Yes. Fill in the details

Where is the property? Describe the property Value

 

Owner’s Name l $

 

Number Street

 

Number Street

 

 

 

 

City State ZiP Code

 

City State ZiF Code

m¢lve Dota|ls About lnvlronmontai lnformatlon

.' For the purpose of Part 10, the following definitions app|y:

1 se Environmental law means any federal, state, or local statute or regulation concerning poiiution, contamination, releases of
’ hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

1 s Site means any location, facility, or property as defined under any environmental |aw, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

y a Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, poilutant, contaminant, or similar term.

' Report ali notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

mNo

ill Yes. Fill in the details

 

 

Governmental unit » » En‘nronmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
_______
City State ZiP Code

 

 

city state ziP code

Ofnciai Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 10

Case 6:19-bk-00952-KS.] Doc 1 Filed 02/14/19 Page 65 of 70

Debtor 1 TlMOTHY ALLAN DlVERS Case number (iri<newn)

First Name Middle Name Last Name

b 25. Have you notified any governmental unit of any release of hazardous materiai?

E[No

El Yes Fill in the details

 

 

 

 

 

Governmentai unit Environmental lew, if you know it Date of notice
Name of site Governmenta| unit § -`_
Number Street Number Street
city state ziP code §

 

 

cny state ziP code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

mNo

Ci Yes Fill in the details

 

 

 

 

 

Court or agency Nature of the case Status of the
_ _ 7 v case
Case title
________ _
Court Name a Pendmg
n On appeal

Number Street - m Concluded

Case number city state ziP code

mirra Detalls About Your Buslness or Connectlons to Any Buslness

1 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
a A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)
m A partner in a partnership
n An officer, director, or managing executive of a corporation

 

a An owner of at least 5% of the voting or equity securities of a corporation

w No. None of the above applies. Go to Part 12.
n Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business ~ Employer identification number
b Do not include Social Security number or l11N.

 

Business Name

 

_` ElN: -
Number Street _ __ _ , , __
vName of accountant or bookkeeper _ § _Dates business existed

 

f From To

 

 

C'_*¥ _ _ State __Z'PC°_¢€ _ __ . __ __ ,, _ _ _ _ _ _
Describe the nature of`the business Employer identification number
y Do not include Social Security number or iTiN.

 

Business Name

§ ElN: -

 

Number Street _ __ _. ___ __ §
Name of accountant or bookkeeper l `Dates business existed

 

 

,‘ F rom To

 

 

 

 

City State ZiP Code

Officiai Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 11

Case 6:19-bl<-00952-KS.] DOC 1 Filed 02/14/19 Page 66 of 70

Debtor1 TlMOTHY ALLAN DlVERS

 

 

 

Case number (if/<nown)
Firsi Name Middle Name Last Name
Describe the nature of the business Empwyer .ds"“"cau°n number`
§ §§ §§ _§ § §§§§§§ §§ § _ Do not includesociai Security numberoriTlN.
Business Name :
ElN: -

 

_ Number street Name of accountant or bookkeeper ` ' Dates business existed

 

 

‘ f From To
City State ZiP Code ’ v

 

 

28. Within 2 years before you filed for bankruptcy,
institutions, creditors, or other parties.

MNo

Cl ¥es. Fill in the details below.

did you give a financial statement to anyone about your business? include all financial

Date issued §

 

Name MM / on / YYYY

 

Number Street

 

 

 

City State Z|P Code

ma »...,w

| have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the

answers are true and correct l understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, 0 '

 

risonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519 a 3571.
*Ds ..Y@t
l\/|OTHY ALLAN DlVERS x CAROLYN DAWN DlVERS
Signature of Debtor 1

 

Signature of Debtor 2

Date 02/13/2019 Date 02/13/2019

Did you attach additional pages to Your Statement of Financial Affairs for lndividuals Fiiing for Bankruptcy (Official Form 107)?

mr No
§ El Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
M No

a ¥es. Name of person

 

. Attach the Bankruptcy Petition Prepare/“s Notice,
Dec/aration, and S/'gnalure (Official Form 119).

 

 

Officiai Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy

page 12

 

 

Case 6:19-bi<-00952-KS.] DOC 1

Fill in this information to identify your case:

Debtor1 Tii\/|OTHY ALLAN DlVERS

First Name Middle Name Last Name

Debtor 2 CAROLYN DAWN DlVERS

(SpOLlSS, if fliii'lg) Flrst Name Middle Name Last Name

United States Bankruptcy Court for lhe: Middle DiSti’iCt Of Florida

Case number
(if known)

 

 

 

Officiai Form 108

Filed 02/14/19 Page 67 of 70

n Check if this is an
amended Hling

Statement of intention for individuals Fiiing Under Chapter 7 12/15

if you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possib|e. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known).

m List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), till in the

information below.

identify the creditor and the property that is_ collateral

what do you intendto de with the property that

secures a debt?

 

Did you claim the property

as exempt on Schedule C? _

 

 

 

 

 

Creditor’s
name§ CAPITOL ONE AUTO i;] Surrender the property. q No
' " § ' ' ` ` ' ' ` ` n Reiain the property and redeem it_ [] Yes
E§:<;nr§;§mn Of 2016 FORD ESCAPE m Retain the property and enter into a
Securing deth Reaffirmation Agreement.
Ei Retain the property and [exp|ain]:
Creditors
name§ ADELSA AUTO F‘NANCE n Surrender the propeny. m No
’§ § ` ` ` ’ " ' ` i;i Retain the property and redeem it. n Yes
E;:(;§$;'on Of 2010 MERCADES m Retain the property and enter into a
Securing debt Reaffirmation Agreement.
El Retain the property and [exp|ain]:
gaiedit°r'$ i:.i Surrender the properly. El No
me:
' ' ' m Relain the properly and redeem it. [] Yes
D . .
pr:;::§;mn of a Retain the property and enter into a
securing debt Reahirmation Agreement.
El Retain the property and [exp|ain]:
g;:ll;t§°r'$ n Surrender the properly. Cl No
` ' § El Retain the property and redeem ii. D Yes

Description of
properly
securing debt:

Officiai Form 108

cl Retain the property and enter into a
Reaffirmation Agreement.

n Retain the property and [exp|ain]:

 

Statement of intention for individuals Fiiing Under Chapter 7

page 1

Case 6:19-bi<-00952-KS.] DOC 1 Filed 02/14/19 Page 68 of 70

Debtor1 TlMOTHY ALLAN DlVERS case number </fknown>

 

 

Flrst Name Middle Name Last Name

m List ‘Iour Unexpired Personal Property Leases

_ For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
' ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases ~ Will the lease be assumed?

LeSSOr’S nam€? CAROLYN DAWN DlVERS / T|i\/iOTHY ALLAN DlVERS Cl No

Descripiion of leased 4531 i\/iACKENZiE WAY, KiSSii\/|i\/iEE, FL. 34758 MY€S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

properly:
Lessor’s name: a NO
Description of leased n Yes
property:
Lessor’s name: cl NO
Descripiion of leased Ei Yes
property:
Lessor’s name: n NO
__ . . E] Yes
Description of leased
property:
Lessor’s name: n NO
_ _ . n Yes
Description of leased
propeny:
Lessor’s name: n No
. . b n Yes
Descnption of leased
property:
Lessor’s name: m No
E] Yes

Description of leased
property:

 

   

have indicated my intention abo t 'ny property of my estate that secures a debt and any
nexpired lease,

  
 

 

 

Signature of Debtor 1 Signaiure of Debtor 2
Date 02/13/2019 Date 02/13/2019
Mivi/ DD / YY¥Y MM/ DD/ YYYY

Officiai Form 108 Statement of intention for individuals Fiiing Under Chapter 7 page 2

Case 6:19-bl<-00952-KS.] DOC 1 Filed 02/14/19 Page 69 of 70

lain iii`this information to identify your case: Check one box only as directed in this form and in

Form 122A-1Supp:

  

Debtor1 TlMOTHY ALLAN DlVERS

 

 

 

 

First Name Middle Name LastName n 1 _[_h _ t_ f b
. ere is no resum ion o a use.
Debtor2 CAROLYN DAWN DlVERS '° p
<Sriouse, if filing) Firerame Middle Name LastNa"\e n 2. The calculation to determine if a presumption of
' _ _ _ abuse applies will be made under Chapter 7

United States Bankruptcy Court for the: Middle Dlstrlct Of Florida Means Test Ca/Cu/at,'on (Offlcia| Form 122A_2)_
Case number n 3. The Means Test does not apply now because of
(lf known) qualified military service but it could apply later.

 

 

El Check if this is an amended filing

Officiai Form 122A-1
Chapter 7 Statement of Your Current Monthly lncome 12/15

 

additional pages, write your name and case number (if known). lf you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.

mcalculate Your Current Monthly lncome

1. What is your marital and filing status? Check one only.
El Not married. Fiii out Coiumn A, lines 2~11.
m Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

n Married and your spouse is NOT filing with you. Vou and your spouse are:
l;l Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

i;l Living separately or are legally separated Fill out Column A, lines 2-11; do not Hll out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case 11 U.S.C. § 101(1OA). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31, lf the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the results Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only, lf'you have nothing to report for any line, write $0 in the space.

Column/l Column B
Debtor 1 Debtor 2 or
` non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

(before all payroll deductions). $_`MO $M
3. Alimony and maintenance payments. Do not include payments from a spouse if 000
Coiumn B is fined in. $___ $ -

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. lnc|ude regular contributions
from an unmarried partner, members of your household, your dependents parents
and roommates. lnc|ude regular contributions from a spouse only if Column B is not 0 00
n|led in. Do not include payments you listed on line 3. $__ $___'_

5. Net income from operating a business, profession, Debtor 1` o Debtor 2

or farm

Gross receipts (before all deductions) $M $_igo

Ordinary and necessary operating expenses - $ 0.00- $ 0.00

Net monthly income from a business profession, or farm $ 0.00 $ 0.00 :;;y_) $ 0.00 $ 0.00

6. Net income from rental and other real property Debt`061 Debt062

Gross receipts (before all deductions) $__~_0_0 $__~_00

Ordinary and necessary operating expenses ~ $ 0.00 ~ $ 0.00

Net monthly income from rental or other real property $ O_OO $ 0.00 :;r';y-) $ 0.00 $ 0.0§)

 

7. lnterest, dividends and royalties S 0.00 $ 0.0Q

 

Ofncia| Form 122A-1 Chapter 7 Statement of Your Current Monthly lncome page 1

 

 

Case 6:19-bi<-00952-KS.] Doc 1 Filed 02/14/19 Page 70 of 70

 

 

Debtor1 TlMOTHY ALLAN DlVERS Case number iirknown)
First Name Middle Name Last Name
Column A Column B
Debtor 'l Debtor 2 or
' non-filing spouse
8. Unemp|oyment compensation $ 0.00 $ 0.00

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. lnstead, list it here: ...............................

 

For you .................................................................................. $ O 00
For your spouse ................................................................... $ 0.00

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0.00 $ 0.00

10. income from all other sources not listed above. Specify the source and amount

' Do not include any benents received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

0.00 $ 0.00
0.00 s 0.00

 

 

 

 

Total amounts from separate pages, if any. + $ 0.00 + $ 0.00
11. Ca|culate your total current monthly income. Add lines 2 through 10 for each § + ' §_
column. Then add the total for Column A to the total for Column B. $ 0.00 $ 4,693.58 §_ $ 4,693.58

 

 

 

 

 

Total current
monthly income

mbetermine Whe'l:her the Means Test Appiies to You

12. Ca|culate your current monthly income for the year. Follow these steps:

   

12a. Copy your total current monthly income from line 11. .................................................................................. Copy line 11 here-) $_4,§93_.58
Multiply by 12 (the number of months in a year). X 12
12b. The result is your annual income for this part ofthe form. 12b. § $_5_6..322._9_6

 

§§i`=i_oRioA`

13. Ca|culate the median family income that applies to you. Follow these steps;

  

Fill in the state in which you live.

   

Fill in the number of people in your household, 2

§ Fill in the median family income for your state and size of household ............................................................................................. 13. $ 621050-00

To Hnd a list of applicable median income amounts, go online using the link specified in the separate
instructions for this fom1. This list may also be available at the bankruptcy clerk‘s office.

 

 

 

 

 

14. How do the lines compare?

14a. i Line 12b is less than or equal to line 13. On th_e top of page 1, check box 1, There is no presumption ofabuse.
Go to Part 3.

14b. Cl Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

msign Beiow
` ldeclarmalty of e ury that the information on this stateme n a attachments is true and correct.
Y ALi_A s /L/r_\

X cARo DAWN oivERs

 

 

Signature of Debtor 1 Signature of Debtor 2
Date 02/13/2019 Date 02/13/2019
lVllVl/ DD /YYYY MM/ DD /YYYY

lt you checked line 14a, do NOT nil out or file Form 122A-2.
if you checked line 14b, fill out Form 122A-2 and file it with this form.

 

 

 

 

 

 

 

Officiai Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 2

